 



Exhibit 10.1.
AGREEMENT AND PLAN OF MERGER
between
F.N.B. CORPORATION
and
IRON & GLASS BANCORP, INC.
DATED AS OF FEBRUARY 14, 2008

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page  
ARTICLE I THE MERGER
    1  
1.1 The Merger
    1  
1.2 Effective Time
    2  
1.3 Effects of the Merger
    2  
1.4 Conversion of IRGB Capital Stock
    2  
1.5 FNB Capital Stock
    4  
1.6 IRGB Equity and Equity-Based Awards
    4  
1.7 Articles of Incorporation and Bylaws of the Surviving Company
    5  
1.8 Tax Consequences
    5  
1.9 Dissenting Shares
    5  
1.10 The Bank Merger
    5  
ARTICLE II EXCHANGE OF SHARES
    6  
2.1 Election and Proration Procedures
    6  
2.2 FNB to Make Merger Consideration Available
    10  
2.3 Exchange of Shares
    10  
2.4 Adjustments for Dilution and Other Matters
    12  
2.5 Withholding Rights
    12  
ARTICLE III REPRESENTATIONS AND WARRANTIES OF IRGB
    12  
3.1 Corporate Organization
    13  
3.2 Capitalization
    14  
3.3 Authority; No Violation
    15  
3.4 Consents and Approvals
    16  
3.5 Reports
    17  
3.6 Financial Statements
    17  
3.7 Broker’s Fees
    18  
3.8 Absence of Certain Changes or Events
    18  
3.9 Legal Proceedings
    18  
3.10 Taxes and Tax Returns
    19  
3.11 Employee Benefits
    21  
3.12 Compliance with Applicable Law
    24  
3.13 Contracts
    25  
3.14 Agreements with Regulatory Agencies
    25  
3.15 Undisclosed Liabilities
    25  
3.16 Environmental Liability
    26  
3.17 Real Property
    27  
3.18 State Takeover Laws
    27  
3.19 Reorganization
    28  
3.20 Opinion
    28  

(i)



--------------------------------------------------------------------------------



 



              Page  
3.21 Insurance
    28  
3.22 Investment Securities
    28  
3.23 Intellectual Property
    28  
3.24 Loans; Nonperforming and Classified Assets
    29  
3.25 Fiduciary Accounts
    29  
3.26 Allowance for Loan Losses
    29  
ARTICLE IV REPRESENTATIONS AND WARRANTIES OF FNB
    30  
4.1 Corporate Organization
    30  
4.2 Capitalization
    30  
4.3 Authority; No Violation
    31  
4.4 Consents and Approvals
    32  
4.5 Reports
    33  
4.6 Financial Statements
    33  
4.7 Broker’s Fees
    34  
4.8 Absence of Certain Changes or Events
    34  
4.9 Legal Proceedings
    34  
4.10 Taxes and Tax Returns
    34  
4.11 Employee Benefits
    36  
4.12 SEC Reports
    39  
4.13 Compliance with Applicable Law
    39  
4.14 Contracts
    39  
4.15 Agreements with Regulatory Agencies
    39  
4.16 Undisclosed Liabilities
    40  
4.17 Environmental Liability
    40  
4.18 Reorganization
    41  
4.19 Loans; Nonperforming and Classified Assets
    41  
4.20 Fiduciary Accounts
    42  
4.21 Allowance for Loan Losses
    42  
ARTICLE V COVENANTS RELATING TO CONDUCT OF BUSINESS
    42  
5.1 Conduct of Businesses Prior to the Effective Time
    42  
5.2 IRGB Forbearances
    42  
5.3 FNB Forbearances
    47  
5.4 Voting Agreements
    48  
ARTICLE VI ADDITIONAL AGREEMENTS
    48  
6.1 Regulatory Matters
    48  
6.2 Access to Information
    50  
6.3 IRGB Shareholder Approval
    51  
6.4 Commercially Reasonable Efforts; Cooperation
    51  
6.5 NYSE Approval
    51  
6.6 Benefit Plans
    52  
6.7 Indemnification; Directors’ and Officers’ Insurance
    53  
6.8 Additional Agreements
    54  

(ii)



--------------------------------------------------------------------------------



 



              Page  
6.9 Advice of Changes
    55  
6.10 Dividends
    55  
6.11 Certain Actions
    55  
6.12 Transition
    58  
6.13 Certain Post-Closing Matters
    58  
6.14 Tax Representation Letters
    59  
ARTICLE VII CONDITIONS PRECEDENT
    59  
7.1 Conditions to Each Party’s Obligation to Effect the Merger
    59  
7.2 Conditions to Obligation of FNB to Effect the Merger
    60  
7.3 Conditions to Obligation of IRGB to Effect the Merger
    61  
ARTICLE VIII TERMINATION AND AMENDMENT
    62  
8.1 Termination
    62  
8.2 Effect of Termination
    65  
8.3 Amendment
    65  
8.4 Extension; Waiver
    66  
ARTICLE IX GENERAL PROVISIONS
    66  
9.1 Closing
    66  
9.2 Nonsurvival of Representations, Warranties and Agreements
    66  
9.3 Expenses
    66  
9.4 Notices
    67  
9.5 Interpretation
    68  
9.6 Counterparts
    68  
9.7 Entire Agreement
    68  
9.8 Governing Law; Jurisdiction
    69  
9.9 Severability
    69  
9.10 Assignment; Third Party Beneficiaries
    70  
 
       
EXHIBITS:
       
Exhibit A Form of Bank Merger Agreement
    A-1  
Exhibit B Form of Voting Agreement
    B-1  

(iii)



--------------------------------------------------------------------------------



 



INDEX OF DEFINED TERMS

                Section
Acquisition Proposal
    6.11(e)  
Adjusted Buyer Ratio
    8.1(h)
Agreement
    Preamble
Articles of Merger
    1.2  
Assumed Stock Options
    1.6(a)
Average Closing Price
    8.1(h)
Bank Merger
    1.10  
Bank Merger Agreement
    1.10  
BHC Act
    3.1(b)
Break-up Fee
    6.11(f)
Cash Election
    2.1(a)
Cash Proration Factor
    2.1(b)
Certificates
    1.4(c)
Change in IRGB Recommendation
    6.11(b)
Claim
    6.7(a)
Closing
    9.1  
Closing Date
    9.1  
Code
    Preamble
Combination Cash Election
    2.1(a)
Combination Stock Election
    2.1(a)
Confidentiality Agreement
    6.2(b)
Contracts
    5.2(j)
Controlled Group Liability
    3.10  
Credit Facilities
    5.2(f)
Determination Date
    8.1(g)
DRSP Plan
    1.4(d)  
Effective Date
    1.2  
Effective Time
    1.2  
Election Deadline
    2.1(b)
Election Form
    2.1(a)
Environmental Laws
    3.15(b)
ERISA
    3.11  
ERISA Affiliate
    3.11  
Exchange Act
    2.1(a)
Exchange Agent
    2.1  
Exchange Fund
    2.2  
Exchange Ratio
    1.4(a)
FBCA
    1.1(a)

(iv)



--------------------------------------------------------------------------------



 



                Section
FDIC
    3.4  
Federal Reserve Board
    3.4  
FNB
    Preamble
FNB 2006 10-K
    4.6  
FNB 10-Q
    4.16  
FNB Bank
    1.10  
FNB Bank Board
    1.10  
FNB Benefit Plan
    4.11  
FNB Bylaws
    4.1(b)
FNB Charter
    4.1(b)
FNB Closing Price
    1.6(a)
FNB Common Stock
    1.4(a)
FNB Disclosure Schedule
    Art. IV Preamble
FNB Employment Agreement
    4.11  
FNB Loan Property
    4.17  
FNB Plans
    6.7(a)
FNB Preferred Stock
    4.2(a)
FNB Qualified Plans
    4.11(d)  
FNB Regulatory Agreement
    4.15  
FNB Reports
    4.12  
FNB Stock Plans
    4.2(a)
GAAP
    3.1(c)
Governmental Entity
    3.4  
Hazardous Substance
    3.16(b)
HSR Act
    3.4  
Indemnified Parties
    6.7(a)
Index Price
    8.1(h)  
Injunction
    7.1(e)  
Insurance Amount
    6.7(c)
Intellectual Property
    3.23  
IRGB
    Preamble
IRGB Articles
    3.1(b)
IRGB Bank
    1.10  
IRGB Bank Designees
    1.10  
IRGB Benefit Plan
    3.11  
IRGB Bylaws
    3.1(b)
IRGB Closing Price
    1.6(a)
IRGB Common Stock
    1.4(a)
IRGB Disclosure Schedule
    Art. III Preamble
IRGB Employment Agreement
    3.11  
IRGB’s Knowledge
    3.16(b)
IRGB Loan Property
    3.16(a)

(v)



--------------------------------------------------------------------------------



 



                Section
IRGB Plan
    3.11  
IRGB Qualified Plans
    3.11(d)
IRGB Recommendation
    6.3(e)
IRGB Regulatory Agreement
    3.14  
IRGB Representatives
    6.13(a)
IRGB RSU
    1.6(b)
IRGB Shareholder Meeting
    6.3  
IRGB Stock Option
    1.6(a)
IRGB Stock Plans
    1.6(a)
IRGB Subsidiary
    3.1(c)
IRS
    3.10(a)
Proxy Statement
    3.4  
Leased Properties
    3.17(c)
Leases
    3.17(b)
Liens
    3.2(b)
Loan(s)
    5.2(s)  
Material Adverse Effect
    3.1(c)
Materially Burdensome Regulatory Condition
    6.1(d)
Merger
    Preamble
Merger Consideration
    1.4(a)
Multiemployer Plan
    3.11  
Multiple Employer Plan
    3.11  
NASDAQ
    3.1(c)
NYSE
    3.1(c)
OCC
    3.4  
OREO
    3.24(b)
Option Ratio
    1.6(a)
Other Regulatory Approvals
    3.4  
Owned Properties
    3.17(a)
PA DOB
    3.4  
Payment Event
    6.11(g)  
PBCL
    1.1(a)
PBGC
    3.11(e)
Per Share Consideration
    8.1(h)
Person
    3.9(a)
Registration Statement
    3.4  
Regulatory Agencies
    3.5  
Requisite Regulatory Approvals
    7.1(c)
SEC
    3.4  
Securities Act
    1.6(d)
SRO
    3.4  
Starting Date
    8.1(h)

(vi)



--------------------------------------------------------------------------------



 



                Section
Starting Price
    8.1(h)
Stock Amount
    2.1(c)(v)  
Stock Election
    2.1(a)
Stock Proration Factor
    2.1(b)  
Subsidiary
    3.1(c)
Superior Proposal
    6.11(e)  
Surviving Company
    Preamble
Undesignated Shares
    2.1(c)
Tax Returns
    3.10(c)
Tax(es)
    3.10(b)
Third Party
    3.17(d)
Third Party Leases
    3.17(d)
Treasury Shares
    1.4(b)
Voting Agreement
    Preamble
Withdrawal Liability
    3.11  

(vii)



--------------------------------------------------------------------------------



 



AGREEMENT AND PLAN OF MERGER
     AGREEMENT AND PLAN OF MERGER, dated as of February 14, 2008 (this
“Agreement”), between F.N.B. CORPORATION, a Florida corporation (“FNB “) and
IRON & GLASS BANCORP, INC., a Pennsylvania corporation (“IRGB”).
W I T N E S S E T H:
     WHEREAS, the Boards of Directors of IRGB and FNB have determined that it is
in the best interests of their respective companies and their shareholders to
consummate the strategic business combination transaction provided for in this
Agreement in which IRGB will, on the terms and subject to the conditions set
forth in this Agreement, merge with and into FNB (the “ Merger “), so that FNB
is the surviving company in the Merger (sometimes referred to in such capacity
as the “Surviving Company”); and
     WHEREAS, for federal income Tax (as defined in Section 3.10(b)) purposes,
it is intended that the Merger shall qualify as a reorganization under the
provisions of Section 368(a) of the Internal Revenue Code of 1986, as amended
(the “Code”);
     WHEREAS, the members of the IRGB Board of Directors will execute a voting
agreement in the form of Exhibit B (the “Voting Agreement”); and
     WHEREAS, the parties desire to make certain representations, warranties and
agreements in connection with the Merger and also to prescribe certain
conditions to the Merger.
     NOW, THEREFORE, in consideration of the mutual covenants, representations,
warranties and agreements contained in this Agreement, and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, and intending to be legally bound hereby, the parties agree as
follows:
ARTICLE 1
THE MERGER
     1.1 The Merger.
          (a) Subject to the terms and conditions of this Agreement, in
accordance with the Pennsylvania Business Corporation Law (the “PBCL”) and the
Florida Business Corporation Act (the “FBCA”), at the Effective Time (as defined
in Section 1.2), IRGB shall merge with and into FNB. FNB shall be the Surviving
Company in the Merger, and shall continue its corporate existence under the laws
of the State of Florida. As of the Effective Time, the separate corporate
existence of IRGB shall cease.

-1-



--------------------------------------------------------------------------------



 



          (b) FNB may at any time change the method of effecting the combination
and IRGB shall cooperate in such efforts, including by entering into an
appropriate amendment to this Agreement (to the extent such amendment only
changes the method of effecting the business combination and does not
substantively affect this Agreement or the rights and obligations of the parties
or their respective shareholders hereunder); provided, however, that no such
change shall (i) alter or change the amount or kind of the Merger Consideration
(as defined in Section 1.4(a)) provided for in this Agreement, (ii) adversely
affect the Tax treatment of IRGB’s shareholders as a result of receiving the
Merger Consideration or the Tax treatment of either party pursuant to this
Agreement or (iii) materially impede or delay consummation of the transactions
contemplated by this Agreement.
     1.2 Effective Time. The Merger shall become effective as set forth in the
articles of merger (the “Articles of Merger”) that shall be filed with the
Secretary of State of the Commonwealth of Pennsylvania and the Secretary of
State of the State of Florida on or before the Closing Date (as defined in
Section 9.1). The term “Effective Time” shall mean the date and time when the
Merger becomes effective as set forth in the Articles of Merger. “Effective
Date” shall mean the date on which the Effective Time occurs.
     1.3 Effects of the Merger.
          (a) Effects Under PBCL. At and after the Effective Time, the Merger
shall have the effects set forth in Sections 1921 through 1932 of the PBCL and
Sections 607.1101 through 607.11101 of the FBCA.
          (b) Directors and Executive Officers of the Surviving Company. The
directors of the Surviving Company immediately after the Merger shall be the
directors of FNB immediately prior to the Merger. The executive officers of the
Surviving Company immediately after the Merger shall be the executive officers
of FNB immediately prior to the Merger.
     1.4 Conversion of IRGB Capital Stock.
          (a) Subject to the provisions of this Agreement, each share of common
stock, no par value, of IRGB (“IRGB Common Stock”) issued and outstanding
immediately prior to the Effective Time, other than Dissenting Shares (as
defined in Section 1.9) and Treasury Shares (as defined in Section 1.4(b))
shall, by virtue of the Merger, no longer be outstanding and shall as of the
Effective Time automatically be converted into and shall thereafter represent
the right to receive as merger consideration (the “Merger Consideration”) either
(i) 5.0 shares (the “Exchange Ratio”) of common stock, $.01 par value, of FNB
(“FNB Common Stock”), (ii) an amount in cash equal to $75.00, without interest,
or (iii) a combination of FNB Common Stock and cash as set forth in this
Section 1.4, as the holders of IRGB common stock may elect, provided that all
elections shall be made as to whole shares only.

-2-



--------------------------------------------------------------------------------



 



          (b) At and after the Effective Time, each Treasury Share shall be
cancelled and retired and no shares of FNB Common Stock or other consideration
shall be issued in exchange therefor. “Treasury Shares” means shares of IRGB
Common Stock held by IRGB or any of its Subsidiaries (as defined in
Section 3.1(c)) or by FNB or any of its Subsidiaries, and in each case, other
than in a fiduciary, including custodial or agency, capacity or as a result of
debts previously contracted in good faith. At and after the Effective Time,
Dissenting Shares shall have such rights as provided by Section 1930 of the PBCL
and otherwise shall have no rights to receive the Merger Consideration.
          (c) At the Effective Time, the stock transfer books of IRGB shall be
closed as to holders of IRGB Common Stock immediately prior to the Effective
Time and no transfer of IRGB Common Stock by any such holder shall thereafter be
made or recognized. If, after the Effective Time, certificates representing IRGB
Common Stock (“Certificates”) are properly presented in accordance with Section
2.1 of this Agreement to the Exchange Agent (as defined in Section 2.1(a)), such
Certificates shall be canceled and converted into the right to receive the
Merger Consideration, plus any payment for any fractional share of FNB Common
Stock without any interest thereon and any dividends or distributions to which
the holder of such Certificates is entitled pursuant to Section 2.3(b).
          (d) Each holder of IRGB Common Stock shall have the option of
enrolling the whole shares of FNB Common Stock issuable to such shareholder upon
the consummation of the Merger in FNB’s Dividend Reinvestment and Stock Purchase
Plan (the “DRSP Plan”). Each IRGB shareholder electing to enroll in the DRSP
Plan shall be issued a certificate representing the number of whole shares of
FNB Common Stock received in the Merger, and any future dividends will be
reinvested in accordance with the DRSP Plan.
          (e) Notwithstanding any other provision of this Agreement, each holder
of IRGB Common Stock who would otherwise be entitled to receive a fractional
share of FNB Common Stock, after taking into account all Certificates delivered
by such holder, shall receive an amount in cash, without interest, rounded to
the nearest cent, equal to the product obtained by multiplying (a) the Average
Closing Price (as defined below) as of the Closing Date by (b) the fraction of a
share (calculated to the nearest ten-thousandth when expressed in decimal form)
of FNB Common Stock, to which such holder would otherwise be entitled. No such
holder shall be entitled to dividends or other rights in respect of any such
fractional shares. “Average Closing Price” means, as of any specified date, the
average composite closing price of FNB Common Stock on the NYSE as reported in
New York Stock Exchange Composite Transactions in The Wall Street Journal
(Eastern Edition) or, if not reported therein, in another mutually agreed upon
authoritative source, for each of the 20 consecutive trading days ending on and
including the fifth such trading day prior to the specified date rounded to the
nearest ten-thousandth.

-3-



--------------------------------------------------------------------------------



 



     1.5 FNB Capital Stock. At and after the Effective Time, each share of FNB
capital stock issued and outstanding immediately prior to the Effective Time
shall remain issued and outstanding and shall not be affected by the Merger.
     1.6 IRGB Equity and Equity-Based Awards.
          (a) IRGB Stock Options. Effective as of the Effective Time, each then
outstanding option to purchase shares of IRGB Common Stock (each an “IRGB Stock
Option”), pursuant to the equity-based compensation plans identified on
Section 3.11(a) of the IRGB Disclosure Schedule (as defined in Article III) (the
“IRGB Stock Plans”) and the award agreements evidencing the grants thereunder,
granted to any current or former employee or director of, or consultant to, IRGB
or any of its Subsidiaries (as defined in Section 3.1(c)) shall at the Effective
Time cease to represent a right to acquire shares of IRGB Common Stock and shall
be converted automatically into an option to acquire shares of FNB Common Stock
and each option to acquire shares of IRGB Common Stock that prior to the
Effective Time is fully vested and exercisable, shall continue as a fully vested
and exercisable option of FNB on the terms hereinafter set forth. FNB shall
assume each such IRGB Stock Option in accordance with the terms of the relevant
IRGB Stock Plan and stock option or other agreement by which it is evidenced,
except that from and after the Effective Time: (i) FNB and the Compensation
Committee of its Board of Directors shall be substituted for IRGB and the
committee of the Board of Directors of IRGB, including, if applicable, the
entire Board of Directors of IRGB, administering such IRGB Stock Plan, (ii) each
IRGB Stock Option assumed by FNB may be exercised solely for shares of FNB
Common Stock, (iii) the number of shares of FNB Common Stock subject to such
IRGB Stock Option shall be equal to the number of shares of IRGB Common Stock
subject to such IRGB Stock Option immediately prior to the Effective Time
multiplied by the Option Ratio, provided that any fractional shares of FNB
Common Stock resulting from such multiplication shall be rounded down to the
nearest share, and (iv) the exercise price per share of FNB Common Stock under
each such option shall be the amount (rounded up to the nearest whole cent)
equal to the per share exercise price under each such IRGB Stock Option prior to
the Effective Time divided by the Option Ratio, provided, however, that in the
case of any IRGB Stock Option, the exercise price and the number of shares shall
be determined in a manner consistent with Section 409A of the Code so that no
Tax is triggered under Section 409A of the Code; provided, further, that each
IRGB Stock Option that is an “incentive stock option” shall be adjusted as
required by Section 424 of the Code, and the regulations promulgated thereunder,
so as not to constitute a modification, extension or renewal of the option
within the meaning of Section 424(h) of the Code. FNB and IRGB agree to take all
necessary steps to effect the provisions of this Section 1.6(a). As of the
Effective Time, FNB shall issue to each holder of each outstanding IRGB Stock
Option that has been assumed by FNB (the “Assumed Stock Options”) a document
evidencing the conversion and assumption of such IRGB Stock Option by FNB
pursuant to this Section 1.6(a).

-4-



--------------------------------------------------------------------------------



 



          “Option Ratio” shall mean the quotient obtained by dividing the IRGB
Closing Price by the FNB Closing Price.
          “FNB Closing Price” shall mean the average, rounded to the nearest one
ten thousandth, of the closing sale price of FNB Common Stock on the New York
Stock Exchange (including any successor exchange, the “NYSE”) as reported by The
Wall Street Journal for the trading day immediately preceding the date of the
Effective Time.
          “IRGB Closing Price” shall mean the average, rounded to the nearest
one ten thousandth, of the closing sale price of IRGB Common Stock on the
Over-the-Counter Trading Board for the trading day immediately preceding the
date of the Effective Time.
          (b) IRGB 401(k) Plan. Not later than the Closing Date, IRGB agrees to
terminate its Section 401(k) Plan.
          (c) Reservation of Shares. FNB has taken all corporate action
necessary to reserve for issuance a sufficient number of shares of FNB Common
Stock issuable upon the exercise of the Assumed Stock Options. As soon as
practicable and not later than 30 days following the Closing (as defined in
Section 9.1), FNB shall file a registration statement on an appropriate form or
a post-effective amendment to a previously filed registration statement under
the Securities Act of 1933, as amended (the “Securities Act”) with respect to
the issuance of the shares of FNB Common Stock subject to the Assumed Stock
Options and shall use its best efforts to maintain the effectiveness of such
registration statement or registration statements (and maintain the current
status of the prospectus or prospectuses contained therein) for so long as such
equity awards remain outstanding.
     1.7 Articles of Incorporation and Bylaws of the Surviving Company. FNB’s
Charter (as defined in Section 4.1(b)) as in effect immediately prior to the
Effective Time shall be the articles of incorporation of the Surviving Company
until thereafter amended in accordance with applicable law. FNB’s Bylaws (as
defined in Section 4.1(b)) as in effect immediately prior to the Effective Time
shall be the bylaws of the Surviving Company until thereafter amended in
accordance with applicable law.
     1.8 Tax Consequences. It is intended that the Merger shall constitute a
“reorganization” within the meaning of Section 368(a) of the Code, and that this
Agreement shall constitute a “plan of reorganization” for purposes of
Sections 354 and 361 of the Code.
     1.9 Dissenting Shares. IRGB shareholders shall be entitled to dissenters
rights as provided under Section 1930 of the PBCL. Any IRGB shareholder who
desires to assert dissenters rights (“Dissenting Shares”) must comply with the
provisions and procedures set forth in Subchapter D of Chapter 15 of the PBCL,
Sections 1571 through 1580.
     1.10 The Bank Merger. As soon as practicable after the execution of this
Agreement, IRGB and FNB shall cause Iron & Glass Bank (“IRGB Bank”) and First
National Bank of

-5-



--------------------------------------------------------------------------------



 



Pennsylvania (“FNB Bank”) to enter into a bank merger agreement, the form of
which is attached hereto as Exhibit A (the “Bank Merger Agreement”), that
provides for the merger of IRGB Bank with and into FNB Bank (the “Bank Merger”),
in accordance with applicable laws and regulations and the terms of the Bank
Merger Agreement and as soon as practicable after consummation of the Merger.
The Bank Merger Agreement provides that the directors of FNB Bank (the “FNB Bank
Board”) upon consummation of the Bank Merger shall be the directors of FNB Bank
immediately prior to the Bank Merger plus one IRGB Bank Designee (as defined in
Section 6.13(a)).
ARTICLE 2
EXCHANGE OF SHARES
     2.1 Election and Proration Procedures.
          (a) An election form and other appropriate and customary transmittal
materials, which shall specify that delivery shall be effected, and risk of loss
and title to the Certificates theretofore representing shares of IRGB Common
Stock shall pass, only upon proper delivery of such Certificates to the
Registrar and Transfer Company (the “Exchange Agent”) in such form as FNB shall
determine (“Election Form”) shall be mailed by or on behalf of FNB no less than
40 days prior to the anticipated Effective Time of the Merger, as jointly
determined by FNB and IRGB (“Mailing Date”) to each holder of record of IRGB
Common Stock as of the close of business on the fifth business day prior to the
mailing date (the “Election Form Record Date”). FNB shall make available one or
more Election Forms as may be reasonably requested by all persons who become
holders (or beneficial owners) (the term “beneficial owner” and “beneficial
ownership” for purposes of this Agreement shall have the meaning set forth in
Rule 13d-3 under the Securities Exchange Act of 1934 (the “Exchange Act”) of
IRGB Common Stock after the Election Form Record Date and prior to the Election
Deadline, and IRGB shall provide to the Exchange Agent all information
reasonably necessary for it to perform its obligations as specified herein. Each
Election Form shall permit the holder or the beneficial owner through
appropriate and customary documentation and instructions to elect (an
“Election”) to receive (i) FNB Common Stock (a “Stock Election”) with respect to
all of such holder’s IRGB Common Stock, or (ii) cash (a “Cash Election”) with
respect to all of such holder’s IRGB Common Stock, or (iii) FNB Common Stock for
a specified number of shares of IRGB Common Stock (a “Combination Stock
Election”) and cash for the remaining number of shares of IRGB Common Stock held
by such holder (a “Combination Cash Election”). Any IRGB Common Stock other than
Dissenting Shares and Treasury Shares with respect to which the Exchange Agent
has not received an effective, properly completed Election Form prior to the
Election Deadline shall be deemed to be “Undesignated Shares” hereunder.
          (b) Any Election shall have been properly made and effective only if
the Exchange Agent shall have actually received a properly completed Election
Form that has not

-6-



--------------------------------------------------------------------------------



 



been revoked by 5:00 p.m., prevailing time, by the 30th day following the
Mailing Date or such other time and date as FNB shall determine (the “Election
Deadline”). An Election Form shall be deemed properly completed only if an
Election is indicated for each share of IRGB Common Stock covered by such
Election Form and if accompanied by one or more Certificates, or customary
affidavits and indemnification regarding the loss or destruction of such
Certificates or the guaranteed delivery of such Certificates, representing all
shares of IRGB Common Stock covered by such Election Form, together with duly
executed transmittal materials included in or required by the Election Form. Any
Election Form may be revoked by the person submitting such Election Form at or
prior to the Election Deadline, provided that the Exchange Agent shall have
actually received prior to the Election Deadline a written notice revoking such
Election Form and specifying the shares of IRGB Common Stock covered by such
revoked Election Form. In the event an Election Form is revoked prior to the
Election Deadline, the shares of IRGB Common Stock represented by such Election
Form shall automatically become Undesignated Shares unless and until a new
Election is properly made with respect to such shares on or before the Election
Deadline, and FNB shall cause the Certificates representing such shares of IRGB
Common Stock to be promptly returned without charge to the person submitting the
revoked Election Form upon written request to that effect from the holder who
submitted such Election Form. Subject to the terms of this Agreement and of the
Election Form, the Exchange Agent shall have reasonable discretion to determine
whether any Election or revocation has been properly or timely made and to
disregard immaterial defects in the Election Forms, and any decisions of IRGB
and FNB required by the Exchange Agent and made in good faith in determining
such matters shall be binding and conclusive. FNB shall use reasonable efforts
to cause the Exchange Agent to notify any person of any defect in an Election
Form.
          (c) As promptly as practicable but not later than the fifth business
day prior to the Effective Time of the Merger, FNB shall inform IRGB of the
allocation and shall cause the Exchange Agent to effect the allocation among the
holders of IRGB Common Stock of rights to receive FNB Common Stock or cash in
the Merger in accordance with the Election Forms as follows:
          (i) if the aggregate number of shares of IRGB Common Stock as to which
Stock Elections and Combination Stock Elections shall have effectively been made
times the Exchange Ratio is approximately equal to the Stock Amount (as defined
in Section 2.1(c)(v) below), then:
     (A) Each holder of IRGB Common Stock who made an effective Stock Election
or Combination Stock Election shall receive the number of shares of FNB Common
Stock that is equal to the product of the Exchange Ratio multiplied by the
number of shares of IRGB Common Stock covered by such Stock Election or
Combination Stock Election; and

-7-



--------------------------------------------------------------------------------



 



     (B) Each holder of IRGB Common Stock who made an effective Cash Election or
Combination Cash Election, and each holder of Undesignated Shares shall receive
the Price Per Share in cash for each such share of IRGB Common Stock or
Undesignated Share.
     (ii) if the aggregate number of shares of IRGB Common Stock as to which
Stock Elections and Combination Stock Elections shall have effectively been made
times the Exchange Ratio exceeds, and is not approximately equal to, the Stock
Amount, then FNB shall have the option to issue FNB Common Stock in accordance
with such elections. If FNB chooses not to exercise such option, then:
     (A) Each holder of IRGB Common Stock who made an effective Cash Election or
Combination Cash Election shall receive the Price Per Share in cash for each
such share of IRGB Common Stock;
     (B) Each holder of Undesignated Shares shall be deemed to have made Cash
Elections and shall receive the Price Per Share in cash for each such
Undesignated Share; and
     (C) A stock proration factor (the “Stock Proration Factor”) shall be
determined by dividing (1) the Stock Amount by (2) the product of the Exchange
Ratio and the number of shares of IRGB Common Stock with respect to which
effective Stock Elections and Combination Stock Elections were made. Each holder
of IRGB Common Stock who made an effective Stock Election or Combination Stock
Election shall be entitled to:
     (1) the number of shares of FNB Common Stock equal to the product of (x)
the Exchange Ratio, multiplied by (y) the number of shares of IRGB Common Stock
covered by such Stock Election or Combination Stock Election, multiplied by
(z) the Stock Proration Factor, and
     (2) cash in an amount equal to the product of (x) the Price Per Share,
multiplied by (y) the number of shares of IRGB Common Stock covered by such
Stock Election or Combination Stock Election, multiplied by (z) one minus the
Stock Proration Factor.
     (iii) if the aggregate number of shares of IRGB Common Stock as to which
Stock Elections and Combination Stock Elections shall have effectively been made
times the Exchange Ratio is less than, and is not approximately equal to, the
Stock Amount, then:
     (A) Each holder of IRGB Common Stock who made an effective Stock Election
or Combination Stock Election shall receive the number of shares of FNB Common
Stock equal to the product of the Exchange Ratio multiplied by

-8-



--------------------------------------------------------------------------------



 



the number of shares of IRGB Common Stock covered by such Stock Election or
Combination Stock Election;
     (B) The Exchange Agent shall select, by pro rata allocation according to
the number of IRGB shares held, among those holders of Undesignated Shares, such
number of shares of FNB Common Stock as shall be necessary so that the shares of
FNB Common Stock to be received by those holders, when combined with the number
of shares for which a Stock Election or Combination Stock Election has been
made, multiplied by the Exchange Ratio shall be approximately equal to the Stock
Amount. If all of said Undesignated Shares plus all shares as to which Stock
Elections and Combination Stock Elections have been made together multiplied by
the Exchange Ratio are less than, and not approximately equal to, the Stock
Amount, then:
     (C) A cash proration factor (the “Cash Proration Factor”) shall be
determined by dividing (1) the amount which is the difference between (x) the
number obtained by dividing the Stock Amount by the Exchange Ratio and (y) the
sum of the number of             shares of IRGB Common Stock with respect to
which effective Stock Elections and Combination Stock Elections were made and
the number of Undesignated Shares selected pursuant to subparagraph (iii)(B)
above by (2) the number of shares of IRGB Common Stock with respect to which
effective Cash Elections and Combination Cash Elections were made. Each holder
of IRGB Common Stock who made an effective Cash Election or Combination Cash
Election shall be entitled to:
     (1) cash equal to the product of (x) the Price Per Share, multiplied by
(y) the number of shares of IRGB Common Stock covered by such Cash Election or
Combination Cash Election, multiplied by (z) one minus the Cash Proration
Factor, and
     (2) the number of shares of FNB Common Stock equal to the product of (x)
the Exchange Ratio, multiplied by (y) the number of shares of IRGB Common Stock
covered by such Cash Election or Combination Cash Election, multiplied by
(z) the Cash Proration Factor.
          (iv) The prorata allocation process to be used by the Exchange Agent
shall consist of such procedures as FNB shall determine.
          (v) “Stock Amount” means 3,070,856.25 shares of FNB Common Stock plus
such number of additional shares of FNB Common Stock as is equal to the Exchange
Ratio times the number of shares of IRGB Common Stock issued between the date
hereof and the Election Deadline, to the extent permitted by this Agreement and
subject to adjustment pursuant to Sections 2.1 and 2.4.

-9-



--------------------------------------------------------------------------------



 



          (d) For purposes of this Section 2.1, the shares of FNB Common Stock
to be issued as consideration in the Merger shall be deemed to be “approximately
equal” to the Stock Amount if such number is within 10,000 shares of FNB Common
Stock of such amount.
     2.2 FNB to Make Merger Consideration Available. Within four business days
following the Effective Time, FNB shall deposit, or shall cause to be deposited,
with the Exchange Agent, for the benefit of the former shareholders of IRGB
Common Stock (other than with respect to Treasury Shares and Dissenting Shares),
for exchange in accordance with this Article II, (i) certificates or book
entries with Depository Trust Company representing the shares of FNB Common
Stock sufficient to deliver the aggregate Stock Amount, (ii) immediately
available funds equal to any dividends or distributions payable in accordance
with Section 2.3(b), (iii) immediately available funds equal to the aggregate
Cash Amount and (iv) cash in lieu of any fractional shares (such cash and
certificates for shares of FNB Common Stock, collectively being referred to as
the “Exchange Fund”), to be issued pursuant to Section 1.4(a) and paid pursuant
to Section 1.4(a) in exchange for outstanding shares of IRGB Common Stock.
     2.3 Exchange of Shares.
          (a) After the Effective Time of the Merger, each holder of a
Certificate formerly representing IRGB Common Stock, other than Treasury Shares
and Dissenters Shares, who surrenders or has surrendered such Certificate or
customary affidavits and indemnification regarding the loss or destruction of
such Certificate, together with duly executed transmittal materials included in
or required by the Election Form to the Exchange Agent, shall, upon acceptance
thereof, be entitled to (i) a certificate representing the FNB Common Stock
and/or (ii) cash into which the shares of IRGB Common Stock shall have been
converted pursuant to Section 1.4, as well as cash in lieu of any fractional
share of FNB Common Stock to which such holder would otherwise be entitled, if
applicable. The Exchange Agent shall accept such Certificate upon compliance
with such reasonable and customary terms and conditions as the Exchange Agent
may impose to effect an orderly exchange thereof in accordance with normal
practices. Until surrendered as contemplated by this Section 2.3, each
Certificate representing IRGB Common Stock shall be deemed from and after the
Effective Time of the Merger to evidence only the right to receive the Merger
Consideration to which it is entitled hereunder upon such surrender. FNB shall
not be obligated to deliver the Merger Consideration to which any former holder
of IRGB Common Stock is entitled as a result of the Merger until such holder
surrenders his Certificate or Certificates for exchange as provided in this
Section 2.3. If any certificate for shares of FNB Common Stock, or any check
representing cash and/or declared but unpaid dividends, is to be issued in a
name other than that in which a Certificate surrendered for exchange is issued,
the Certificate so surrendered shall be properly endorsed and otherwise in
proper form for transfer and the person requesting such exchange shall affix any
requisite stock transfer tax

-10-



--------------------------------------------------------------------------------



 



stamp, if any, to the Certificate surrendered or provide funds for their
purchase or establish to the satisfaction of the Exchange Agent that such taxes
are not payable.
          (b) No dividends or other distributions declared or made after the
Effective Time of the Merger with respect to FNB Common Stock with a record date
after the Effective Time of the Merger shall be paid to the holder of any
unsurrendered Certificate with respect to the shares of FNB Common Stock
represented thereby, and no cash payment in lieu of a fractional share shall be
paid to any such holder pursuant to Section 1.4, until the holder of record of
such Certificate shall surrender such Certificate. Subject to the effect of
applicable laws, following surrender of any such Certificate, there shall be
paid to the record holder of the certificates representing whole shares of FNB
Common Stock issued in exchange therefor, without interest, (i) at the time of
such surrender, the amount of any cash payable in lieu of a fractional share of
FNB Common Stock to which such holder is entitled pursuant to Section 1.4 and
the amount of dividends or other distributions with a record date on or after
the Effective Time of the Merger theretofore paid with respect to such whole
shares of FNB Common Stock, and (ii) at the appropriate payment date, the amount
of dividends or other distributions with a record date after the Effective Time
of the Merger but prior to surrender and a payment date subsequent to surrender
payable with respect to such whole shares of FNB Common Stock.
          (c) All cash and shares of FNB Common Stock issued upon the surrender
for exchange of shares of IRGB Common Stock or the provision of customary
affidavits and indemnification for lost or mutilated Certificates in accordance
with the terms hereof and the Election Form, including any cash paid pursuant to
Section 1.4, shall be deemed to have been issued in full satisfaction of all
rights pertaining to such shares of IRGB Common Stock, and there shall be no
further registration of transfers on the stock transfer books of FNB, after the
Merger, of the shares of IRGB Common Stock that were outstanding immediately
prior to the Effective Time of the Merger. If, after the Effective Time of the
Merger, Certificates are presented to FNB for any reason, they shall be canceled
and exchanged as provided in this Agreement.
          (d) Any portion of the Exchange Fund, including any interest thereon,
that remains undistributed to the stockholders of IRGB following the passage of
12 months after the Effective Time of the Merger shall be delivered to FNB, upon
demand, and any stockholders of IRGB who have not theretofore complied with this
Section 2.3 shall thereafter look only to FNB for payment of their claim for
cash and for FNB Common Stock, any cash in lieu of fractional shares of FNB
Common Stock and any dividends or distributions with respect to FNB Common
Stock.
          (e) Neither IRGB nor FNB shall be liable to any holder of shares of
IRGB Common Stock or FNB Common Stock, as the case may be, for such shares, or
dividends or distributions with respect thereto, or cash from the Exchange Fund
delivered to a public official pursuant to any applicable abandoned property,
escheat or similar law.

-11-



--------------------------------------------------------------------------------



 



          (f) The Exchange Agent shall not be entitled to vote or exercise any
rights of ownership with respect to the shares of FNB Common Stock held by it
from time to time hereunder, except that it shall receive and hold all dividends
or other distributions paid or distributed with respect to such shares of FNB
Common Stock for the account of the Persons entitled thereto.
     2.4 Adjustments for Dilution and Other Matters. If prior to the Effective
Time of the Merger, (a) FNB shall declare a stock dividend or distribution on
FNB Common Stock with a record date prior to the Effective Time of the Merger,
or subdivide, split up, reclassify or combine FNB Common Stock, or make a
distribution other than a regular quarterly cash dividend not in excess of $.30
per share, on FNB Common Stock in any security convertible into FNB Common
Stock, in each case with a record date prior to the Effective Time of the
Merger, or (b) the outstanding shares of FNB Common Stock shall have been
increased, decreased, changed into or exchanged for a different number or kind
of shares or securities, in each case as a result of a reorganization,
recapitalization, reclassification, stock dividend, stock split, reverse stock
split or other similar change in FNB’s capitalization other than a business
combination transaction with another bank holding company or financial services
company, then a proportionate adjustment or adjustments will be made to the
Exchange Ratio, which adjustment may include, as appropriate, the issuance of
securities, property or cash on the same basis as that on which any of the
foregoing shall have been issued or issuable to, distributed or distributable to
or paid or payable to holders of FNB Common Stock generally.
     2.5 Withholding Rights. The Exchange Agent or, subsequent to the first
anniversary of the Effective Time, FNB, shall be entitled to deduct and withhold
from any cash portion of the Merger Consideration, any cash in lieu of
fractional shares of FNB Common Stock, cash dividends or distributions payable
pursuant to Section 2.3(b) and any other cash amounts otherwise payable pursuant
to this Agreement to any holder of IRGB Common Stock such amounts as the
Exchange Agent or FNB, as the case may be, is required to deduct and withhold
under the Code, or any provision of state, local or foreign Tax law, with
respect to the making of such payment. To the extent the amounts are so withheld
by the Exchange Agent or FNB, as the case may be, such withheld amounts shall be
treated for all purposes of this Agreement as having been paid to the holder of
shares of IRGB Common Stock in respect of whom such deduction and withholding
was made by the Exchange Agent or FNB, as the case may be.
ARTICLE 3
REPRESENTATIONS AND WARRANTIES OF IRGB
     Except as disclosed in the disclosure schedule delivered by IRGB to FNB
(the “IRGB Disclosure Schedule”), IRGB hereby represents and warrants to FNB as
follows:

-12-



--------------------------------------------------------------------------------



 



     3.1 Corporate Organization.
          (a) IRGB is a corporation duly organized, validly existing and in good
standing under the laws of the Commonwealth of Pennsylvania. IRGB has the
corporate power and authority and has all licenses, permits and authorizations
of applicable Governmental Entities required to own or lease all of its
properties and assets and to carry on its business as it is now being conducted,
and is duly licensed or qualified to do business in each jurisdiction in which
the nature of the business conducted by it or the character or location of the
properties and assets owned or leased by it makes such licensing or
qualification necessary, except where such failure to be licensed or qualified
does not have a Material Adverse Effect upon IRGB.
          (b) IRGB is duly registered as a bank holding company under the Bank
Holding Company Act of 1956, as amended (the “BHC Act”). True and complete
copies of the Articles of Incorporation of IRGB (the “IRGB Articles”) and the
Bylaws of IRGB (the “IRGB Bylaws”), as in effect as of the date of this
Agreement, have previously been made available to FNB.
          (c) Each of IRGB’s Subsidiaries (i) is duly organized and validly
existing under the laws of its jurisdiction of organization, (ii) is duly
qualified to do business and in good standing in all jurisdictions (whether
federal, state, local or foreign) where its ownership or leasing of property or
the conduct of its business requires it to be so qualified and (iii) has all
requisite corporate power and authority, and has all licenses, permits and
authorizations of applicable Governmental Entities required, to own or lease its
properties and assets and to carry on its business as now conducted, except in
each of (i) – (iii) as would not be reasonably likely to have, either
individually or in the aggregate, a Material Adverse Effect on IRGB. As used in
this Agreement, (i) the word “Subsidiary” when used with respect to either
party, means any corporation, partnership, joint venture, limited liability
company or any other entity (A) of which such party or a subsidiary of such
party is a general partner or (B) at least a majority of the securities or other
interests of which having by their terms ordinary voting power to elect a
majority of the board of directors or persons performing similar functions with
respect to such entity is directly or indirectly owned by such party and/or one
or more subsidiaries thereof, and the terms “IRGB Subsidiary” and “FNB
Subsidiary” shall mean any direct or indirect Subsidiary of IRGB or FNB,
respectively, and (ii) the term “Material Adverse Effect” means, with respect to
FNB, IRGB or the Surviving Company, as the case may be, any event, circumstance,
development, change or effect that alone or in the aggregate with other events,
circumstances, developments, changes or effects (A) is materially adverse to the
business, results of operations or financial condition of such party and its
Subsidiaries taken as a whole (provided, however, that, with respect to this
clause (A), Material Adverse Effect shall not be deemed to include effects to
the extent resulting from (1) changes, after the date hereof, in U.S. generally
accepted accounting principles (“GAAP”) or regulatory accounting requirements
applicable to banks or savings

-13-



--------------------------------------------------------------------------------



 



associations and their holding companies generally; (2) changes, after the date
hereof, in laws, rules or regulations of general applicability or
interpretations thereof by courts or Governmental Entities (as defined in
Section 3.4); (3) actions or omissions of (a) FNB, or (b) IRGB, taken at the
request of, or with the prior written consent of the other or required
hereunder; (4) changes, events or developments, after the date hereof, in the
national or world economy or financial or securities markets generally or
changes, events or developments, after the date hereof in general economic
conditions or other changes, events or developments, after the date hereof that
affect banks or their holding companies generally except to the extent that such
changes have a materially disproportionate adverse effect on such party relative
to other similarly situated participants in the markets or industries in which
they operate; (5) consummation or public disclosure of the transactions
contemplated hereby (including the resignation of employment of employees or any
impact on such party’s business, customer relations, condition or results of
operations, in each case as a result therefrom); (6) any outbreak or escalation
of war or hostilities, any occurrence or threats of terrorist acts or any armed
hostilities associated therewith and any national or international calamity,
disaster or emergency or any escalation thereof; (7) any changes in interest
rates or foreign currency rates; (8) any claim, suit, action, audit,
arbitration, investigation, inquiry or other proceeding or order which in any
manner challenges, seeks to prevent, enjoin, alter or delay, or seeks damages as
a result of or in connection with, the transactions contemplated hereby; (9) any
failure by such party to meet any published (whether by such party or a third
party research analyst) or internally prepared estimates of revenues or
earnings; (10) a decline in the price, or a change in the trading volume of,
such party’s common stock on the Nasdaq Global Select Market (including any
successor exchange, “NASDAQ”) or the New York Stock Exchange (including any
successor exchange, “NYSE”), as applicable; and (11) any matter to the extent
that (i) it is disclosed in reasonable detail in the party’s disclosure
schedules delivered to the other party pursuant to this Agreement or in such
party’s SEC reports referenced in Section 4.12, as applicable, and (ii) such
disclosed matter does not worsen in a materially adverse manner); or
(B) materially delays or impairs the ability of such party to timely consummate
the transactions contemplated by this Agreement.
     3.2 Capitalization.
          (a) The authorized capital stock of IRGB consists of 5,000,000 shares
of IRGB Common Stock, of which, as of December 31, 2007, 1,116,675 shares were
issued and outstanding. As of December 31, 2007, no shares of IRGB Common Stock
were reserved for issuance except for 61,804 shares of IRGB Common Stock
reserved for issuance upon the exercise of IRGB Stock Options issued pursuant to
the IRGB Stock Plans. All of the issued and outstanding shares of IRGB Common
Stock have been, and all shares of IRGB Common Stock that may be issued upon the
exercise of the IRGB Stock Options will be, when issued in accordance with the
terms thereof, duly authorized and validly issued and are fully paid,
nonassessable and free of preemptive rights. Except pursuant to this Agreement
and the IRGB Stock Plans, IRGB does not have and is not bound by any outstanding
subscriptions,

-14-



--------------------------------------------------------------------------------



 



options, warrants, calls, commitments or agreements of any character calling for
the purchase or issuance of any shares of IRGB Common Stock or any other equity
securities of IRGB or any securities representing the right to purchase or
otherwise receive any shares of IRGB Common Stock. Set forth in Section 3.2 of
the IRGB Disclosure Schedule is a true, correct and complete list of each IRGB
Stock Option (such list to include the IRGB Stock Plan under which such options
were issued, the number of shares of IRGB Common Stock subject thereto, the
vesting schedule thereof and the exercise prices thereof) outstanding under the
IRGB Stock Plans as of December 31, 2007. Since December 31, 2007 through the
date hereof, IRGB has not issued or awarded, or authorized the issuance or award
of, any options, restricted stock units or other equity-based awards under the
IRGB Stock Plans.
          (b) All of the issued and outstanding shares of capital stock or other
equity ownership interests of each Subsidiary of IRGB are owned by IRGB,
directly or indirectly, free and clear of any material liens, pledges, charges
and security interests and similar encumbrances (other than liens for property
Taxes not yet due and payable, “Liens”), and all of such shares or equity
ownership interests are duly authorized and validly issued and are fully paid,
nonassessable and free of preemptive rights, except as provided in 12 U.S.C. 55
or similar laws in the case of depository institutions. No such Subsidiary has
or is bound by any outstanding subscriptions, options, warrants, calls,
commitments or agreements of any character calling for the purchase or issuance
of any shares of capital stock or any other equity security of such Subsidiary
or any securities representing the right to purchase or otherwise receive any
shares of capital stock or any other equity security of such Subsidiary.
     3.3 Authority; No Violation.
          (a) IRGB has full corporate power and authority to execute and deliver
this Agreement and to consummate the transactions contemplated hereby, subject
to the receipt of necessary IRGB Shareholder and Regulatory Approvals. The
execution and delivery of this Agreement and the consummation of the
transactions contemplated hereby have been duly and validly approved by the
Board of Directors of IRGB. Except for the approval and adoption of this
Agreement and the transactions contemplated by this Agreement by the affirmative
vote of a majority of the votes cast by all holders of shares of IRGB Common
Stock at such meeting at which a quorum is present, no other corporate approvals
on the part of IRGB are necessary to approve this Agreement. This Agreement has
been duly and validly executed and delivered by IRGB and, assuming due
authorization, execution and delivery by FNB, constitutes the valid and binding
obligation of IRGB, enforceable against IRGB in accordance with its terms,
except as may be limited by bankruptcy, insolvency, moratorium, reorganization
or similar laws affecting the rights of creditors generally and the availability
of equitable remedies.
          (b) Neither the execution and delivery of this Agreement by IRGB nor
the consummation by IRGB of the transactions contemplated hereby, nor compliance
by IRGB with any of the terms or provisions of this Agreement, will (i) violate
any provision of the

-15-



--------------------------------------------------------------------------------



 



IRGB Articles or the IRGB Bylaws or (ii) assuming that the consents, approvals
and filings referred to in Section 3.4 are duly obtained and/or made and are in
full force and effect, (A) violate any statute, code, ordinance, rule,
regulation, judgment, order, writ, decree or Injunction (as defined in
Section 7.1(e)) applicable to IRGB, any of its Subsidiaries or any of their
respective properties or assets, or (B) violate, conflict with, result in a
breach of any provision of, constitute a default (or an event which, with notice
or lapse of time, or both, would constitute a default) under, result in the
termination of or a right of termination or cancellation under, accelerate the
performance required by, or result in the creation of any Lien upon any of the
respective properties or assets of IRGB or any of its Subsidiaries under, any of
the terms, conditions or provisions of any note, bond, mortgage, indenture, deed
of trust, license, lease, agreement or other instrument or obligation to which
IRGB or any of its Subsidiaries is a party, or by which they or any of their
respective properties or assets may be bound or affected, except for such
violations, conflicts, breaches or defaults with respect to clause (ii) that are
not reasonably likely to have, either individually or in the aggregate, a
Material Adverse Effect on IRGB.
     3.4 Consents and Approvals. Except for (i) the filing by FNB of
applications and notices, as applicable, with the Board of Governors of the
Federal Reserve System (the “Federal Reserve Board”) under the BHC Act and the
Federal Reserve Act, as amended, and approval of such applications and notices,
and, in connection with the merger of IRGB Bank with and into FNB Bank, the
filing by FNB of applications and notices, as applicable, with the Federal
Deposit Insurance Corporation (the “FDIC”), the Office of the Comptroller of the
Currency (the “OCC”) or the Pennsylvania Department of Banking (the “PA DOB”)
and the Federal Reserve Board, and approval of such applications and notice,
(ii) the filing by FNB of any required applications or notices with any foreign
or state banking, insurance or other regulatory or self-regulatory authorities
and approval of such applications and notices (the “Other Regulatory
Approvals”), (iii) the filing by FNB with the Securities and Exchange Commission
(the “SEC”) of a proxy statement in definitive form relating to the meetings of
IRGB shareholders to be held in connection with this Agreement (the “ Proxy
Statement”) and the transactions contemplated by this Agreement and of a
registration statement by FNB on Form S-4 that is declared effective (the
“Registration Statement”) in which the Proxy Statement will be included as a
prospectus, and declaration of effectiveness of the Registration Statement,
(iv) the filing by FNB of the Articles of Merger with and the acceptance for
record by the Secretary of State of the Commonwealth of Pennsylvania pursuant to
the PBCL and the filing of the Articles of Merger with and the acceptance for
record by the Secretary of State of the State of Florida pursuant to the FBCA,
(v) any notices or filings by IRGB and FNB required under the Hart-Scott-Rodino
Antitrust Improvements Act of 1976, as amended (the “HSR Act”), (vi) any
consents, authorizations, approvals, filings or exemptions by FNB in connection
with compliance with the applicable provisions of federal and state securities
laws relating to the regulation of broker-dealers, investment advisers or
transfer agents and the rules and regulations thereunder and of any applicable
industry self-regulatory organization (“SRO”), and the rules of NASDAQ or the
NYSE, or that

-16-



--------------------------------------------------------------------------------



 



are required under consumer finance, insurance mortgage banking and other
similar laws, (vii) approval of the listing of such FNB Common Stock issuable in
the Merger or as a result of FNB’s assumption of the IRGB Stock Plans on the
NYSE, (viii) the adoption of this Agreement by the requisite vote of
shareholders of IRGB and (ix) filings, if any, required by FNB as a result of
the particular status of FNB, no consents or approvals of or filings or
registrations by FNB with any court, administrative agency or commission or
other governmental authority or instrumentality or SRO (each a “Governmental
Entity”) are necessary in connection with (A) the execution and delivery by IRGB
of this Agreement and (B) the consummation by IRGB of the Merger and the other
transactions contemplated by this Agreement. Nothing in this Section 3.4 is
intended or shall be construed as requiring IRGB to take any of the actions
described herein, or relieving FNB of its obligations to make such filings or
obtain approvals or consents necessary to the consummation of this Agreement and
the transactions contemplated herein.
     3.5 Reports. IRGB and each of its Subsidiaries have in all material
respects timely filed all reports, registrations and statements, together with
any amendments required to be made with respect thereto, that they were required
to file since January 1, 2005 with (i) the Federal Reserve Board, (ii) the FDIC,
(iii) any state regulatory authority, (iv) any foreign regulatory authority and
(v) any SRO (collectively, “Regulatory Agencies”) and with each other applicable
Governmental Entity, and all other reports and statements required to be filed
by them since January 1, 2005, including any report or statement required to be
filed pursuant to the laws, rules or regulations of the United States, any
state, any foreign entity, or any Regulatory Agency, and have paid all fees and
assessments due and payable in connection therewith. Except for normal
examinations conducted by a Regulatory Agency in the ordinary course of the
business of IRGB and its Subsidiaries, no Regulatory Agency has initiated or has
pending any proceeding or, to the knowledge of IRGB, investigation into the
business or operations of IRGB or any of its Subsidiaries since January 1, 2005.
There (i) is no unresolved violation, criticism or exception by any Regulatory
Agency with respect to any report or statement relating to any examinations or
inspections of IRGB or any of its Subsidiaries and (ii) has been no formal or
informal inquiries by, or disagreements or disputes with, any Regulatory Agency
with respect to the business, operations, policies or procedures of IRGB since
January 1, 2005.
     3.6 Financial Statements.
          (a) (i) IRGB has previously made available to FNB copies of the
consolidated balance sheets of IRGB and its Subsidiaries as of December 31,
2004, 2005 and 2006, and the related consolidated statements of income,
shareholders’ equity and cash flows for the years then ended, accompanied by the
audit reports of S.R. Snodgrass AC, independent registered public accountants
with respect to IRGB for the years ended December 31, 2004, 2005 and 2006. The
December 31, 2006 consolidated balance sheet of IRGB (including the related
notes, where applicable) fairly presents in all material respects the
consolidated financial position of

-17-



--------------------------------------------------------------------------------



 



IRGB and its Subsidiaries as of the date thereof, and the other financial
statements referred to in this Section 3.6 (including the related notes, where
applicable) fairly present in all material respects the results of the
consolidated operations, cash flows and changes in shareholders equity and
consolidated financial position of IRGB and its Subsidiaries for the respective
fiscal periods or as of the respective dates therein set forth, subject to
normal year-end audit adjustments in amounts consistent with past experience in
the case of unaudited statements; each of such statements (including the related
notes, where applicable) complies in all material respects with applicable
accounting requirements and with the published rules with respect thereto and
each of such statements (including the related notes, where applicable) has been
prepared in all material respects in accordance with GAAP consistently applied
during the periods involved, except, in each case, as indicated in such
statements or in the notes thereto. The books and records of IRGB and its
Subsidiaries have been, and are being, maintained in all material respects in
accordance with GAAP and any other applicable legal and accounting requirements
and reflect only actual transactions.
          (b) No agreement pursuant to which any loans or other assets have been
or shall be sold by IRGB or its Subsidiaries entitled the buyer of such loans or
other assets, unless there is material breach of a representation or covenant by
IRGB or its Subsidiaries, to cause IRGB or its Subsidiaries to repurchase such
loan or other asset or the buyer to pursue any other form of recourse against
IRGB or its Subsidiaries. To the knowledge of IRGB, there has been no material
breach of a representation or covenant by IRGB or its Subsidiaries in any such
agreement. Since January 1, 2005, no cash, stock or other dividend or any other
distribution with respect to the capital stock of IRGB or any of its
Subsidiaries has been declared, set aside or paid other than regular quarterly
cash dividends. Except as disclosed in Section 3.6 of the IRGB Disclosure
Schedule, no shares of capital stock of IRGB have been purchased, redeemed or
otherwise acquired, directly or indirectly, by IRGB since January 1, 2005, and
no agreements have been made to do the foregoing.
     3.7 Broker’s Fees. Neither IRGB nor any IRGB Subsidiary nor any of their
respective officers or directors has employed any broker or finder or incurred
any liability for any broker’s fees, commissions or finder’s fees in connection
with the Merger or related transactions contemplated by this Agreement, other
than Keefe, Bruyette & Woods, Inc.
     3.8 Absence of Certain Changes or Events. Since December 31, 2006, (i) IRGB
and its Subsidiaries have (except in connection with the negotiation and
execution and delivery of this Agreement) carried on their respective businesses
in all material respects in the ordinary course consistent with past practice
and (ii) there has not been any Material Adverse Effect with respect to IRGB.
     3.9 Legal Proceedings.
          (a) There is no pending, or, to IRGB’s knowledge, threatened,
litigation, action, suit, proceeding, investigation or arbitration by any
individual, partnership,

-18-



--------------------------------------------------------------------------------



 



corporation, trust, joint venture, organization or other entity (each, a
“Person”) or Governmental Entity that has had, or is reasonably likely to have a
Material Adverse Effect on IRGB and its Subsidiaries, taken as a whole, in each
case with respect to IRGB or any of its Subsidiaries or any of their respective
properties or permits, licenses or authorizations.
          (b) There is no judgment, or regulatory restriction (other than those
of general application that apply to similarly situated financial or bank
holding companies or their Subsidiaries) that has been imposed upon IRGB, any of
its Subsidiaries or the assets of IRGB or any of its Subsidiaries, that has had,
or is reasonably likely to have, a Material Adverse Effect on IRGB and its
Subsidiaries, taken as a whole.
     3.10 Taxes and Tax Returns.
          (a) Each of IRGB and its Subsidiaries has duly and timely filed
(including all applicable extensions) all Tax Returns (as defined in subsection
(c), below) required to be filed by it on or prior to the date of this Agreement
(all such Tax Returns being accurate and complete in all material respects), has
timely paid or withheld and timely remitted all Taxes shown thereon as arising
and has duly and timely paid or withheld and timely remitted all Taxes (whether
or not shown on any Tax Return) that are due and payable or claimed to be due
from it by a Governmental Entity other than Taxes that (i) are being contested
in good faith, which have not been finally determined, and (ii) have been
adequately reserved against in accordance with GAAP on IRGB’s most recent
consolidated financial statements. All required estimated Tax payments
sufficient to avoid any underpayment penalties or interest have been made by or
on behalf of each of IRGB and its Subsidiaries. Neither IRGB nor any of its
Subsidiaries has granted any extension or waiver of the limitation period for
the assessment or collection of Tax that remains in effect. Except as set forth
in Section 3.10 of the IRGB Disclosure Schedule, there are no disputes, audits,
examinations or proceedings in progress or pending (including any notice
received of an intent to conduct an audit or examination), or claims asserted,
for Taxes upon IRGB or any of its Subsidiaries. No claim has been made by a
Governmental Entity in a jurisdiction where IRGB or any of its Subsidiaries has
not filed Tax Returns such that IRGB or any of its Subsidiaries is or may be
subject to taxation by that jurisdiction. All deficiencies asserted or
assessments made as a result of any examinations by any Governmental Entity of
the Tax Returns of, or including, IRGB or any of its Subsidiaries have been
fully paid. No issue has been raised by a Governmental Entity in any prior
examination or audit of each of IRGB and its Subsidiaries which, by application
of the same or similar principles, could reasonably be expected to result in a
proposed deficiency in respect of such Governmental Entity for any subsequent
taxable period. There are no Liens for Taxes (other than statutory liens for
Taxes not yet due and payable) upon any of the assets of IRGB or any of its
Subsidiaries. Neither IRGB nor any of its Subsidiaries is a party to or is bound
by any Tax sharing, allocation or indemnification agreement or arrangement
(other than such an agreement or arrangement exclusively between or among IRGB
and its Subsidiaries). Neither IRGB nor any of its Subsidiaries (A)

-19-



--------------------------------------------------------------------------------



 



has been a member of an affiliated group filing a consolidated federal income
Tax Return (other than a group the common parent of which was IRGB) or (B) has
any liability for the Taxes of any Person (other than IRGB or any of its
Subsidiaries) under Treas. Reg. §1.1502-6 (or any similar provision of state,
local or foreign law), or as a transferee or successor, by contract or
otherwise. Neither IRGB nor any of its Subsidiaries has been, within the past
two years or otherwise as part of a “plan (or series of related transactions)”
(within the meaning of Section 355(e) of the Code) of which the Merger is also a
part, or a “distributing corporation” or a “controlled corporation” (within the
meaning of Section 355(a)(1)(A) of the Code) in a distribution of stock intended
to qualify for tax-free treatment under Section 355 of the Code. No share of
IRGB Common Stock is owned by a Subsidiary of IRGB. IRGB is not and has not been
a “United States real property holding company” within the meaning of
Section 897(c)(2) of the Code during the applicable period specified in
Section 897(c)(1)(A)(ii) of the Code. Neither IRGB, its Subsidiaries nor any
other Person on their behalf has executed or entered into any written agreement
with, or obtained or applied for any written consents or written clearances or
any other Tax rulings from, nor has there been any written agreement executed or
entered into on behalf of any of them with any Governmental Entity, relating to
Taxes, including any private letter rulings of the U.S. Internal Revenue Service
(“IRS”) or comparable rulings of any Governmental Entity and closing agreements
pursuant to Section 7121 of the Code or any predecessor provision thereof or any
similar provision of any applicable law, which rulings or agreements would have
a continuing effect after the Effective Time. Neither IRGB nor any of its
Subsidiaries has engaged in a “reportable transaction,” as set forth in Treas.
Reg. § 1.6011-4(b), or any transaction that is the same as or substantially
similar to one of the types of transactions that the IRS has determined to be a
tax avoidance transaction and identified by notice, regulation or other form of
published guidance as a “listed transaction,” as set forth in Treas. Reg. §
1.6011-4(b)(2). FNB has received complete copies of (i) all federal, state,
local and foreign income or franchise Tax Returns of IRGB and its Subsidiaries
relating to the taxable periods beginning January 1, 2004 or later and (ii) any
audit report issued within the last three years relating to any Taxes due from
or with respect to IRGB or its Subsidiaries. Neither IRGB, any of its
Subsidiaries nor FNB (as a successor to IRGB) will be required to include any
item of material income in, or exclude any material item of deduction from,
taxable income for any taxable period (or portion thereof) ending after the
Closing Date as a result of any (i) change in method of accounting for a taxable
period ending on or prior to the Closing Date, (ii) installment sale or open
transaction disposition made on or prior to the Effective Time, (iii) prepaid
amount received on or prior to the Closing Date or (iv) deferred intercompany
gain or any excess loss account of IRGB or any of its Subsidiaries for periods
or portions of periods described in Treasury Regulations under Section 1502 of
the Code (or any corresponding or similar provision of state, local or foreign
law) for periods (or portions thereof) ending on or before the Closing Date.
          (b) As used in this Agreement, the term “Tax” or “Taxes” means (i) all
federal, state, local, and foreign income, excise, gross receipts, gross income,
ad valorem, profits, gains, property, capital, sales, transfer, use, payroll,
bank shares tax, employment,

-20-



--------------------------------------------------------------------------------



 



severance, withholding, duties, intangibles, franchise, backup withholding,
inventory, capital stock, license, employment, social security, unemployment,
excise, stamp, occupation, and estimated taxes, and other taxes, charges, levies
or like assessments (ii) all interest, penalties, fines, additions to tax or
additional amounts imposed by any Governmental Entity in connection with any
item described in clause (i) and (iii) any transferee liability in respect of
any items described in clauses (i) or (ii) payable by reason of Contract,
assumption, transferee liability, operation of Law, Treas. Reg §1.1502-6(a) or
any predecessor or successor thereof of any analogous or similar provision under
law or otherwise.
          (c) As used in this Agreement, the term “Tax Return” means any return,
declaration, report, claim for refund, or information return or statement
relating to Taxes, including any schedule or attachment thereto, and including
any amendment thereof, supplied or required to be supplied to a Governmental
Entity and any amendment thereof including, where permitted or required,
combined, consolidated or unitary returns for any group of entities.
     3.11 Employee Benefits. For purposes of this Agreement, the following terms
shall have the following meaning:
     “Controlled Group Liability” means any and all liabilities (i) under Title
IV of ERISA, (ii) under Section 302 of ERISA, (iii) under Sections 412 and 4971
of the Code, and (iv) as a result of a failure to comply with the continuation
coverage requirements of Section 601 et seq. of ERISA and Section 4980B of the
Code other than such liabilities that arise solely out of, or relate solely to,
the IRGB Benefit Plans.
     “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended, and the regulations promulgated thereunder.
     “ERISA Affiliate” means, with respect to any entity, trade or business, any
other entity, trade or business that is, or was at the relevant time, a member
of a group described in Section 414(b), (c), (m) or (o) of the Code or
Section 4001(b)(1) of ERISA that includes or included the first entity, trade or
business, or that is, or was at the relevant time, a member of the same
“controlled group” as the first entity, trade or business pursuant to
Section 4001(a)(14) of ERISA.
     “Multiemployer Plan” means any “multiemployer plan” within the meaning of
Section 4001(a)(3) of ERISA.
     “IRGB Benefit Plan” means any material employee benefit plan, program,
policy, practice, or other arrangement providing benefits to any current or
former employee, officer or director of IRGB or any of its Subsidiaries or any
beneficiary or dependent thereof that is sponsored or maintained by IRGB or any
of its Subsidiaries or to which IRGB or any of its Subsidiaries contributes or
is obligated to contribute, whether or not written, including

-21-



--------------------------------------------------------------------------------



 



without limitation any employee welfare benefit plan within the meaning of
Section 3(1) of ERISA, any employee pension benefit plan within the meaning of
Section 3(2) of ERISA (whether or not such plan is subject to ERISA), and any
bonus, incentive, deferred compensation, vacation, stock purchase, stock option,
severance, employment, change of control or fringe benefit plan, program or
policy.
     “IRGB Employment Agreement” means a written contract, offer letter or
agreement of IRGB or any of its Subsidiaries with or addressed to any individual
who is rendering or has rendered services thereto as an employee pursuant to
which IRGB or any of its Subsidiaries has any actual or contingent liability or
obligation to provide compensation and/or benefits in consideration for past,
present or future services.
     “IRGB Plan” means any IRGB Benefit Plan other than a Multiemployer Plan.
     “Withdrawal Liability” means liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as those terms
are defined in Part I of Subtitle E of Title IV of ERISA.
          (a) Section 3.11(a) of the IRGB Disclosure Schedule includes a
complete list of all material IRGB Benefit Plans and all material IRGB
Employment Agreements.
          (b) With respect to each IRGB Plan, IRGB has delivered or made
available to FNB a true, correct and complete copy of: (i) each writing
constituting a part of such IRGB Plan, including without limitation all plan
documents, current employee communications, benefit schedules, trust agreements,
and insurance contracts and other funding vehicles; (ii) the most recent Annual
Report (Form 5500 Series) and accompanying schedule, if any; (iii) the current
summary plan description and any material modifications thereto, if any (in each
case, whether or not required to be furnished under ERISA); (iv) the most recent
annual financial report, if any; (v) the most recent actuarial report, if any;
and (vi) the most recent determination letter from the Internal Revenue Service
(“the IRS”), if any. IRGB has delivered or made available to FNB a true, correct
and complete copy of each material IRGB Employment Agreement.
          (c) All material contributions required to be made to any IRGB Plan by
applicable law or regulation or by any plan document or other contractual
undertaking, and all material premiums due or payable with respect to insurance
policies funding any IRGB Plan, for any period through the date hereof have been
timely made or paid in full or, to the extent not required to be made or paid on
or before the date hereof, have been fully reflected on the financial statements
to the extent required by GAAP. Each IRGB Benefit Plan that is an employee
welfare benefit plan under Section 3(1) of ERISA either (i) is funded through an
insurance company contract and is not a “welfare benefit fund” within the
meaning of Section 419 of the Code or (ii) is unfunded.

-22-



--------------------------------------------------------------------------------



 



          (d) With respect to each IRGB Plan, IRGB and its Subsidiaries have
complied, and are now in compliance, in all material respects, with all
provisions of ERISA, the Code and all laws and regulations applicable to such
IRGB Plans. Each IRGB Plan has been administered in all material respects in
accordance with its terms. There is not now, nor do any circumstances exist that
would reasonably be expected to give rise to, any requirement for the posting of
security with respect to an IRGB Plan or the imposition of any material lien on
the assets of IRGB or any of its Subsidiaries under ERISA or the Code.
Section 3.11(d) of the IRGB Disclosure Schedule identifies each IRGB Plan that
is intended to be a “qualified plan” within the meaning of Section 401(a) of the
Code (“IRGB Qualified Plans”). The IRS has issued a favorable determination
letter with respect to each IRGB Qualified Plan and the related trust that has
not been revoked or IRGB is entitled to rely on a favorable opinion issued by
the IRS, and, to the knowledge of IRGB, there are no existing circumstances and
no events have occurred that would reasonably be expected to adversely affect
the qualified status of any IRGB Qualified Plan or the related trust. No trust
funding any IRGB Plan is intended to meet the requirements of Code
Section 501(c)(9). To the knowledge of IRGB, none of IRGB and its Subsidiaries
nor any other person, including any fiduciary, has engaged in any “prohibited
transaction” (as defined in Section 4975 of the Code or Section 406 of ERISA),
which would reasonably be expected to subject any of the IRGB Plans or their
related trusts, IRGB, any of its Subsidiaries or any person that IRGB or any of
its Subsidiaries has an obligation to indemnify, to any material Tax or penalty
imposed under Section 4975 of the Code or Section 502 of ERISA.
          (e) Except as set forth in Section 3.11(e) of the IRGB Disclosure
Schedule with respect to each IRGB Plan that is subject to Title IV or
Section 302 of ERISA or Section 412 or 4971 of the Code, (i) there does not
exist any accumulated funding deficiency within the meaning of Section 412 of
the Code or Section 302 of ERISA, whether or not waived, and, (ii) (A) the fair
market value of the assets of such IRGB Plan equals or exceeds the actuarial
present value of all accrued benefits under such IRGB Plan (whether or not
vested) on a termination basis; (B) no reportable event within the meaning of
Section 4043(c) of ERISA for which the 30-day notice requirement has not been
waived has occurred; (C) all premiums, if any, to the Pension Benefit Guaranty
Corporation (the “PBGC”) have been timely paid in full; (D) no liability (other
than for premiums to the PBGC) under Title IV of ERISA has been or would
reasonably be expected to be incurred by IRGB or any of its Subsidiaries; and
(E) the PBGC has not instituted proceedings to terminate any such IRGB Plan and,
to IRGB’s knowledge, no condition exists that makes it reasonably likely that
such proceedings will be instituted or which would reasonably be expected to
constitute grounds under Section 4042 of ERISA for the termination of, or the
appointment of a trustee to administer, any such IRGB Plan, except as would not
have a Material Adverse Effect, individually or in the aggregate, in the case of
clauses (A), (B), (C), (D) and (E).
          (f) (i) No IRGB Benefit Plan is a Multiemployer Plan or a plan that
has two or more contributing sponsors at least two of whom are not under common
control, within

-23-



--------------------------------------------------------------------------------



 



the meaning of Section 4063 of ERISA (a “Multiple Employer Plan”); (ii) none of
IRGB and its Subsidiaries nor any of their respective ERISA Affiliates has, at
any time during the last six years, contributed to or been obligated to
contribute to any Multiemployer Plan or Multiple Employer Plan; and (iii) none
of IRGB and its Subsidiaries nor any of their respective ERISA Affiliates has
incurred, during the last six years, any Withdrawal Liability that has not been
satisfied in full. There does not now exist, nor do any circumstances exist that
would reasonably be likely to result in, any Controlled Group Liability that
would be a liability of IRGB or any of its Subsidiaries following the Effective
Time, other than such liabilities that arise solely out of, or relate solely to,
the IRGB Benefit Plans. Without limiting the generality of the foregoing,
neither IRGB nor any of its Subsidiaries, nor, to IRGB’s knowledge, any of their
respective ERISA Affiliates, has engaged in any transaction described in
Section 4069 or Section 4204 or 4212 of ERISA.
          (g) Except as set forth in Section 3.11(g) of the IRGB Disclosure
Schedule, IRGB and its Subsidiaries have no liability for life, health, medical
or other welfare benefits to former employees or beneficiaries or dependents
thereof, except for health continuation coverage as required by Section 4980B of
the Code, Part 6 of Title I of ERISA or applicable law and at no expense to IRGB
and its Subsidiaries.
          (h) Except as set forth on Section 3.11(h) of the IRGB Disclosure
Schedule, neither the execution nor the delivery of this Agreement nor the
consummation of the transactions contemplated by this Agreement will, either
alone or in conjunction with any other event (whether contingent or otherwise),
(i) result in any payment or benefit becoming due or payable, or required to be
provided, to any director, employee or independent contractor of IRGB or any of
its Subsidiaries, (ii) increase the amount or value of any benefit or
compensation otherwise payable or required to be provided to any such director,
employee or independent contractor, (iii) result in the acceleration of the time
of payment, vesting or funding of any such benefit or compensation or (iv)
result in any amount failing to be deductible by reason of Section 280G of the
Code or would be subject to an excise tax under Section 4999 of the Code or
Section 409A of the Code.
          (i) No labor organization or group of employees of IRGB or any of its
Subsidiaries has made a pending demand for recognition or certification, and
there are no representation or certification proceedings or petitions seeking a
representation proceeding presently pending or, to IRGB’s knowledge, threatened
to be brought or filed, with the National Labor Relations Board. Each of IRGB
and its Subsidiaries is in material compliance with all applicable laws
respecting employment and employment practices, terms and conditions of
employment, wages and hours and occupational safety and health.
     3.12 Compliance with Applicable Law. IRGB and each of its Subsidiaries are
not in default in any material respect under any, applicable law, statute,
order, rule, regulation, policy or guideline of any Governmental Entity
applicable to IRGB or any of its Subsidiaries (including the Equal Credit
Opportunity Act, the Fair Housing Act, the Community

-24-



--------------------------------------------------------------------------------



 



Reinvestment Act, the Home Mortgage Disclosure Act, the Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorist (USA Patriot) Act of 2001, the Bank Secrecy Act and
applicable limits on loans to one borrower), except where such noncompliance or
default is not reasonably likely to have, either individually or in the
aggregate, a Material Adverse Effect on IRGB and its Subsidiaries taken as a
whole.
     3.13 Contracts. Except for matters that have not had and would not
reasonably be likely to have, individually or in the aggregate, a Material
Adverse Effect on IRGB and its Subsidiaries taken as a whole, (i) none of IRGB
nor any of its Subsidiaries is (with or without the lapse of time or the giving
of notice, or both) in breach or default in any material respect under any
material contract, lease, license or other agreement or instrument, (ii) to the
knowledge of IRGB, none of the other parties to any such material contract,
lease, license or other agreement or instrument is (with or without the lapse of
time or the giving of notice, or both) in breach or default in any material
respect thereunder and (iii) neither IRGB nor any of its Subsidiaries has
received any written notice of the intention of any party to terminate or cancel
any such material contract, lease, license or other agreement or instrument
whether as a termination or cancellation for convenience or for default of IRGB
or any of its Subsidiaries.
     3.14 Agreements with Regulatory Agencies. Except to the extent disclosure
hereunder is precluded by applicable law, neither IRGB nor any of its
Subsidiaries is subject to any cease-and-desist or other order or enforcement
action issued by, or is a party to any written agreement, consent agreement or
memorandum of understanding with, or is a party to any commitment letter or
similar undertaking to, or is subject to any order or directive by, or has been
ordered to pay any civil money penalty by, or has been since January 1, 2005, a
recipient of any supervisory letter from, or since January 1, 2005, has adopted
any policies, procedures or board resolutions at the request or suggestion of
any Regulatory Agency or other Governmental Entity that currently restricts in
any material respect the conduct of its business or that in any material manner
relates to its capital adequacy, its ability to pay dividends, its credit or
risk management policies, its management or its business, other than those of
general application that apply to similarly situated financial holding companies
or their Subsidiaries (each item in this sentence, whether or not set forth in
Section 3.11 of the IRGB Disclosure Schedule, an “IRGB Regulatory Agreement”),
nor has IRGB or any of its Subsidiaries been advised since January 1, 2005 by
any Regulatory Agency or other Governmental Entity that it is considering
issuing, initiating, ordering, or requesting any such IRGB Regulatory Agreement.
     3.15 Undisclosed Liabilities. Except for (i) those liabilities that are
reflected or reserved against on the consolidated balance sheet of IRGB as of
December 31, 2006 (including any notes thereto) (ii) liabilities incurred in
connection with this Agreement and the transactions contemplated hereby and
(iii) liabilities incurred in the ordinary course of business consistent with
past practice since December 31, 2006, since December 31, 2006,

-25-



--------------------------------------------------------------------------------



 



neither IRGB nor any of its Subsidiaries has incurred any liability of any
nature whatsoever (whether absolute, accrued, contingent or otherwise and
whether due or to become due) that has had or is reasonably likely to have,
either individually or in the aggregate, a Material Adverse Effect on IRGB.
     3.16 Environmental Liability.
          (a) To IRGB’s Knowledge, (A) IRGB and its Subsidiaries are in material
compliance with applicable Environmental Laws; (B) no Contamination exceeding
applicable cleanup standards or remediation thresholds exists at real property,
including buildings or other structures, currently or formerly owned or operated
by IRGB or any of its Subsidiaries, that reasonably could result in a material
Environmental Liability for IRGB or its Subsidiaries; (C) no Contamination
exists at any real property currently owned by a third party that reasonably
could result in a material Environmental Liability for IRGB or its Subsidiaries;
(D) neither IRGB nor any of its Subsidiaries has received any written notice,
demand letter, or claim alleging any material violation of, or liability under,
any Environmental Law; (E) neither IRGB nor any of its Subsidiaries is subject
to any order, decree, injunction or other agreement with any Governmental Entity
or any third party under any Environmental Law that reasonably could result in a
material Environmental Liability of IRGB or its Subsidiaries; and (F) IRGB has
set forth in Section 3.16 of the IRGB Disclosure Schedule and made available to
FNB copies of all environmental reports or studies, sampling data,
correspondence and filings in its possession relating to IRGB, its Subsidiaries
and any currently owned or operated real property of IRGB which were prepared in
the last five years.
          (b) As used herein, (A) the term “Environmental Laws” means
collectively, any and all laws, ordinances, rules, regulations, directives,
orders, authorizations, decrees, permits, or other mandates, of a Governmental
Entity relating to any Hazardous Substance, Contamination, protection of the
Environment or protection of human health and safety, including, without
limitation, those relating to emissions, discharges or releases or threatened
emissions, discharges or releases to, on, onto or into the environment of any
Hazardous Substance; (B) the term “Hazardous Substance” means any element,
substance, compound or mixture whether solid, liquid or gaseous that is subject
to regulation by any Governmental Entity under any Environmental Law; or the
presence or existence of which gives rise to any Environmental Liability;
(C) the term “Contamination” means the emission, discharge or release of any
Hazardous Substance to, on, onto or into the environment and the effects of such
emission, discharge or release, including the presence or existence of any such
Hazardous Substance; and (D) the term “Environmental Liability” means
liabilities for response, remedial or investigation costs, and any other
expenses (including reasonable attorney an consultant fees, laboratory costs and
litigation costs) required under, or necessary to attain or maintain compliance
with, applicable Environmental Laws or relating to or arising from Contamination
or Hazardous Substances.

-26-



--------------------------------------------------------------------------------



 



     3.17 Real Property.
          (a) Each of IRGB and its Subsidiaries has good title free and clear of
all Liens to all real property owned by such entities (the “Owned Properties”),
except for Liens that do not materially detract from the present use of such
real property.
          (b) A true and complete copy of each agreement pursuant to which IRGB
or any of its Subsidiaries leases any real property (such agreements, together
with any amendments, modifications and other supplements thereto, collectively,
the “Leases”) has heretofore been made available to FNB. Each Lease is valid,
binding and enforceable against IRGB or its applicable Subsidiary in accordance
with its terms and is in full force and effect (except as may be limited by
bankruptcy, insolvency, moratorium, reorganization or similar laws affecting the
rights of creditors generally and the availability of equitable remedies). There
is not under any such Lease any material existing default by IRGB or any of its
Subsidiaries or, to the knowledge of IRGB, any other party thereto, or any event
which with notice or lapse of time or both would constitute such a default. The
consummation of the transactions contemplated by this Agreement will not cause
defaults under the Leases, provided necessary consents disclosed in the IRGB
Disclosure Schedule have been obtained and are in effect, except for any such
default which would not, individually or in the aggregate, have a Material
Adverse Effect on IRGB and its Subsidiaries taken as a whole.
          (c) The Owned Properties and the properties leased pursuant to the
Leases (the “Leased Properties”) constitute all of the real estate on which IRGB
and its Subsidiaries maintain their facilities or conduct their business as of
the date of this Agreement, except for locations the loss of which would not
result in a Material Adverse Effect on IRGB and its Subsidiaries taken as a
whole.
          (d) A true and complete copy of each agreement pursuant to which IRGB
or any of its Subsidiaries leases real property to a third party (such
agreements, together with any amendments, modifications and other supplements
thereto, collectively, the “Third Party Leases”) has heretofore been made
available to FNB. Each Third Party Lease is valid, binding and enforceable in
accordance with its terms and is in full force and effect (except as may be
limited by bankruptcy, insolvency, moratorium, reorganization or similar laws
affecting the rights of creditors generally and the availability of equitable
remedies). To the knowledge of IRGB, there are no existing defaults by the
tenant under any Third Party Lease, or any event which with notice or lapse of
time or both which would constitute such a default and which individually or in
the aggregate would have a Material Adverse Effect on IRGB and its Subsidiaries
taken as a whole.
     3.18 State Takeover Laws. IRGB has previously taken any and all action
necessary to render the provisions of the Pennsylvania anti-takeover statutes in
Sections 2538 through 2588 inclusive of the PBCL that may be applicable to the
Merger and the other transactions contemplated by this Agreement inapplicable to
FNB and its respective affiliates, and to the

-27-



--------------------------------------------------------------------------------



 



Merger, this Agreement and the transactions contemplated hereby. The Board of
Directors of IRGB has approved this Agreement and the transactions contemplated
hereby as required to render inapplicable to such Agreement and the transactions
contemplated hereby any restrictive provisions, including the provisions of
Paragraph 9, of the IRGB Articles.
     3.19 Reorganization. As of the date of this Agreement, IRGB is not aware of
any fact or circumstance that could reasonably be expected to prevent the Merger
from qualifying as a “reorganization” within the meaning of Section 368(a) of
the Code.
     3.20 Opinion. Prior to the execution of this Agreement, IRGB has received
an opinion from Keefe, Bruyette & Woods, Inc. to the effect that as of the date
thereof and based upon and subject to the matters set forth therein, the Merger
Consideration is fair to the shareholders of IRGB from a financial point of
view. Such opinion has not been amended or rescinded as of the date of this
Agreement.
     3.21 Insurance. IRGB and its Subsidiaries are insured with reputable
insurers against such risks and in such amounts as are set forth in Section 3.21
of the IRGB Disclosure Schedule and as its management reasonably has determined
to be prudent in accordance with industry practices.
     3.22 Investment Securities. Except where failure to be true would not
reasonably be expected to have a Material Adverse Effect on IRGB, (a) each of
IRGB and its Subsidiaries has good title to all securities owned by it (except
those securities sold under repurchase agreements securing deposits, borrowings
of federal funds or borrowings from the Federal Reserve Banks or the Federal
Home Loan Banks or held in any fiduciary or agency capacity), free and clear of
any Liens, except to the extent such securities are pledged in the ordinary
course of business to secure obligations of IRGB or its Subsidiaries, and such
securities are valued on the books of IRGB in accordance with GAAP in all
material respects.
     3.23 Intellectual Property. IRGB and each of its Subsidiaries owns, or is
licensed to use (in each case, free and clear of any Liens), all Intellectual
Property used in the conduct of its business as currently conducted that is
material to IRGB and its Subsidiaries, taken as a whole. Except as would not
reasonably be likely to have a Material Adverse Effect on IRGB, (i) Intellectual
Property used in the conduct of its business as currently conducted that is
material to IRGB and its Subsidiaries does not, to the knowledge of IRGB,
infringe on or otherwise violate the rights of any person and is in accordance
with any applicable license pursuant to which IRGB or any Subsidiary acquired
the right to use any Intellectual Property; and (ii) neither IRGB nor any of its
Subsidiaries has received any written notice of any pending claim with respect
to any Intellectual Property used by IRGB and its Subsidiaries. For purposes of
this Agreement, “Intellectual Property” means registered trademarks, service
marks, brand names, certification marks, trade dress and other indications of
origin, the goodwill associated with the foregoing and registrations in the
United States Patent and

-28-



--------------------------------------------------------------------------------



 



Trademark Office or in any similar office or agency of the United States or any
state thereof; all letters patent of the United States and all reissues and
extensions thereof.
     3.24 Loans; Nonperforming and Classified Assets.
          (a) Except as set forth in Section 3.24 of the IRGB Disclosure
Schedule, each Loan on the books and records of IRGB and its Subsidiaries was
made and has been serviced in all material respects in accordance with their
customary lending standards in the ordinary course of business, is evidenced in
all material respects by appropriate and sufficient documentation and, to the
knowledge of IRGB, constitutes the legal, valid and binding obligation of the
obligor named therein, subject to bankruptcy, insolvency, reorganization,
moratorium, fraudulent transfer and similar laws of general applicability
relating to or affecting creditor’s rights or by general equity principles.
          (b) IRGB has set forth in Section 3.24 of the IRGB Disclosure Schedule
as to IRGB and each IRGB Subsidiary as of the latest practicable date prior to
the date of this Agreement: (A) any written or, to IRGB’s knowledge, oral Loan
under the terms of which the obligor is 90 or more days delinquent in payment of
principal or interest, or to IRGB’s knowledge, in default of any other material
provision thereof; (B) each Loan that has been classified as “substandard,”
“doubtful,” “loss” or “special mention” or words of similar import by IRGB, a
IRGB Subsidiary or an applicable regulatory authority; (C) a listing of the
Other Real Estate Owned (“OREO”) acquired by foreclosure or by deed-in-lieu
thereof, including the book value thereof and (D) each Loan with any director,
executive officer or five percent or greater shareholder of IRGB or a IRGB
Subsidiary, or to the knowledge of IRGB, any Person controlling, controlled by
or under common control with any of the foregoing.
          (c) Except as set forth in Section 3.24 of the IRGB Disclosure
Schedules, each Loan was on the books and records of IRGB and its Subsidiaries
prior to December 15, 2007.
     3.25 Fiduciary Accounts. IRGB and each of its Subsidiaries has properly
administered all accounts for which it acts as a fiduciary, including but not
limited to accounts for which it serves as a trustee, agent, custodian, personal
representative, guardian, conservator or investment advisor, in accordance with
the terms of the governing documents and applicable laws and regulations.
Neither IRGB nor any of its Subsidiaries, nor any of their respective directors,
officers or employees, has committed any breach of trust to IRGB’s knowledge
with respect to any fiduciary account and the records for each such fiduciary
account are true and correct and accurately reflect the assets of such fiduciary
account.
     3.26 Allowance For Loan Losses. IRGB Bank’s allowance for loan losses is
sufficient at the date of this Agreement for its reasonably anticipated loan
losses, is in compliance with the standards established by applicable
Governmental Entities and GAAP and, to the knowledge of IRGB, is adequate.

-29-



--------------------------------------------------------------------------------



 



ARTICLE 4
REPRESENTATIONS AND WARRANTIES OF FNB
     Except as disclosed in the disclosure schedule delivered by FNB to IRGB
(the “FNB Disclosure Schedule”), FNB hereby represents and warrants to IRGB as
follows:
     4.1 Corporate Organization.
          (a) FNB is a corporation duly organized, validly existing and in good
standing under the laws of the State of Florida. FNB has the corporate power and
authority and has all licenses, permits and authorizations of applicable
Governmental Entities required to own or lease all of its properties and assets
and to carry on its business as it is now being conducted, and is duly licensed
or qualified to do business in each jurisdiction in which the nature of the
business conducted by it or the character or location of the properties and
assets owned or leased by it makes such licensing or qualification necessary,
except where such failure to be licensed or qualified does not have a Material
Adverse Effect upon FNB.
          (b) FNB is duly registered as a bank holding company and is a
financial holding company under the BHC Act. True and complete copies of the
Articles of Incorporation (the “FNB Charter”) and Bylaws of FNB (the “FNB
Bylaws”), as in effect as of the date of this Agreement, have previously been
made available to IRGB.
          (c) Each FNB Subsidiary (i) is duly organized and validly existing
under the laws of its jurisdiction of organization, (ii) is duly qualified to do
business and in good standing in all jurisdictions (whether federal, state,
local or foreign) where its ownership or leasing of property or the conduct of
its business requires it to be so qualified, and (iii) has all requisite
corporate power and authority, and has all licenses, permits and authorizations
of applicable Governmental Entities required, to own or lease its properties and
assets and to carry on its business as now conducted, except in each of (i) —
(iii) as would not be reasonably likely to have, either individually or in the
aggregate, a Material Adverse Effect on FNB.
     4.2 Capitalization.
          (a) The authorized capital stock of FNB consists of 500,000,000 shares
of FNB Common Stock, of which, as of December 31, 2007 60,554,248 shares were
issued and outstanding, and 20,000,000 shares of preferred stock, $.01 par value
(the “FNB Preferred Stock”), of which, as of the date hereof, no shares were
issued and outstanding. As of December 31, 2007 47,970 shares of FNB Common
Stock were held in FNB’s treasury. As of the date hereof, no shares of FNB
Common Stock or FNB Preferred Stock were reserved for issuance, except for
2,155,597 shares of FNB Common Stock reserved for issuance upon exercise of
options issued or available for issuance pursuant to employee and director stock
plans of FNB in effect as of the date of this Agreement (the “FNB Stock Plans”)
and 53,000 shares of FNB Common Stock available for issuance upon conversion of
outstanding

-30-



--------------------------------------------------------------------------------



 



convertible notes assumed by FNB from Legacy Bank. All of the issued and
outstanding shares of FNB Common Stock have been, and all shares of FNB Common
Stock that may be issued pursuant to the FNB Stock Plans will be, when issued in
accordance with the terms thereof, duly authorized and validly issued and are
fully paid, nonassessable and free of preemptive rights, with no personal
liability attaching to the ownership thereof. Except pursuant to this Agreement
and the FNB Stock Plans, FNB is not bound by any outstanding subscriptions,
options, warrants, calls, commitments or agreements of any character calling for
the purchase or issuance of any shares of FNB Common Stock or any other equity
securities of FNB or any securities representing the right to purchase or
otherwise receive any shares of FNB Common Stock. The shares of FNB Common Stock
to be issued pursuant to the Merger have been duly authorized and, when issued
and delivered in accordance with the terms of this Agreement, will have been
validly issued, fully paid, nonassessable and free of preemptive rights.
          (b) All of the issued and outstanding shares of capital stock or other
equity ownership interests of each Subsidiary of FNB are owned by FNB, directly
or indirectly, free and clear of any Liens, and all of such shares or equity
ownership interests are duly authorized and validly issued and are fully paid,
nonassessable and free of preemptive rights. No such Subsidiary has or is bound
by any outstanding subscriptions, options, warrants, calls, commitments or
agreements of any character calling for the purchase or issuance of any shares
of capital stock or any other equity security of such Subsidiary or any
securities representing the right to purchase or otherwise receive any shares of
capital stock or any other equity security of such Subsidiary.
     4.3 Authority; No Violation.
          (a) FNB has full corporate power and authority to execute and deliver
this Agreement and to consummate the transactions contemplated hereby. The
execution and delivery of this Agreement and the consummation of the
transactions contemplated hereby have been duly and validly approved by the
Board of Directors of FNB. Except for the approval of this Agreement and the
transactions contemplated by this Agreement by the affirmative vote of a
majority of the votes cast by all holders of shares of FNB Common Stock at such
meeting at which a quorum is present, and provided that the total votes cast on
the proposal represents over 50% of the shares of FNB Common Stock entitled to
vote on the proposal, no other corporate approvals on the part of FNB are
necessary to approve this Agreement. This Agreement has been duly and validly
executed and delivered by FNB and, assuming due authorization, execution and
delivery by IRGB, constitutes the valid and binding obligation of FNB,
enforceable against FNB in accordance with its terms, except as may be limited
by bankruptcy, insolvency, moratorium, reorganization or similar laws affecting
the rights of creditors generally and the availability of equitable remedies.
          (b) Neither the execution and delivery of this Agreement by FNB, nor
the consummation by FNB of the transactions contemplated hereby, nor compliance
by FNB

-31-



--------------------------------------------------------------------------------



 



with any of the terms or provisions of this Agreement, will (i) violate any
provision of the FNB Charter or the FNB Bylaws or (ii) assuming that the
consents, approvals and filings referred to in Section 4.4 are duly obtained
and/or made and are in full force and effect, (A) violate any statute, code,
ordinance, rule, regulation, judgment, order, writ, decree or Injunction
applicable to FNB, any of its Subsidiaries or any of their respective properties
or assets or (B) violate, conflict with, result in a breach of any provision of,
constitute a default (or an event which, with notice or lapse of time, or both,
would constitute a default) under, result in the termination of or a right of
termination or cancellation under, accelerate the performance required by, or
result in the creation of any Lien upon any of the respective properties or
assets of FNB or any of its Subsidiaries under, any of the terms, conditions or
provisions of any note, bond, mortgage, indenture, deed of trust, license,
lease, agreement or other instrument or obligation to which FNB or any of its
Subsidiaries is a party, or by which they or any of their respective properties
or assets may be bound or affected, except for such violations, conflicts,
breaches or defaults with respect to clause (iii) that are not reasonably likely
to have, either individually or in the aggregate, a Material Adverse Effect on
FNB.
     4.4 Consents and Approvals. Except for (i) the filing of applications and
notices, as applicable, with the Federal Reserve Board under the BHC Act and the
Federal Reserve Act, as amended, and approval of such applications and notices,
and, in connection with the acquisition of the Bank by FNB, the filing of
applications and notices, as applicable, with the FDIC, the OCC or the PA DOB
and the Federal Reserve Board and approval of such applications and notice,
(ii) the Other Regulatory Approvals, (iii) the filing with the SEC of the Proxy
Statement and the filing and declaration of effectiveness of the Registration
Statement, (iv) the filing of the Articles of Merger with and the acceptance for
record by the Secretary of State of the Commonwealth of Pennsylvania pursuant to
the PBCL and the filing of the Articles of Merger with and the acceptance for
record by the Secretary of State of the State of Florida pursuant to the FBCA,
(v) any notices or filings under the HSR Act, (vi) any consents, authorizations,
approvals, filings or exemptions in connection with compliance with the
applicable provisions of federal and state securities laws relating to the
regulation of broker-dealers, investment advisers or transfer agents and the
rules and regulations thereunder and of any applicable industry SRO, and the
rules of NASDAQ or the NYSE, or that are required under consumer finance,
mortgage banking and other similar laws, (vii) such filings and approvals as are
required to be made or obtained under the securities or “Blue Sky” laws of
various states in connection with the issuance of the shares of FNB Common Stock
pursuant to this Agreement and approval of listing such FNB Common Stock on the
NYSE, (viii) the approval of the issuance of FNB Common Stock in connection with
the Merger and the transactions contemplated by this Agreement by the requisite
vote of the shareholders of FNB and (ix) filings, if any, required as a result
of the particular status of IRGB, no consents or approvals of or filings or
registrations with any Governmental Entity are necessary in connection with
(A) the execution and delivery by FNB of this Agreement and (B) the consummation
by FNB of the Merger and the other transactions contemplated by this Agreement.

-32-



--------------------------------------------------------------------------------



 



     4.5 Reports. FNB and each of its Subsidiaries have in all material respects
timely filed all reports, registrations and statements, together with any
amendments required to be made with respect thereto, that they were required to
file since January 1, 2005 with the Regulatory Agencies and with each other
applicable Governmental Entity, including the SEC, and all other reports and
statements required to be filed by them since January 1, 2005, including any
report or statement required to be filed pursuant to the laws, rules or
regulations of the United States, any state, any foreign entity, or any
Regulatory Agency, and have paid all fees and assessments due and payable in
connection therewith. Except for normal examinations conducted by a Regulatory
Agency in the ordinary course of the business of FNB and its Subsidiaries, no
Regulatory Agency has initiated or has pending any proceeding or, to the
knowledge of FNB, investigation into the business or operations of FNB or any of
its Subsidiaries since January 1, 2005. There (i) is no unresolved violation,
criticism or exception by any Regulatory Agency with respect to any report or
statement relating to any examinations or inspections of FNB or any of its
Subsidiaries, and (ii) has been no formal or informal inquiries by, or
disagreements or disputes with, any Regulatory Agency with respect to the
business, operations, policies or procedures of FNB since January 1, 2005.
     4.6 Financial Statements. FNB has previously made available to IRGB copies
of the consolidated balance sheet of FNB and its Subsidiaries as of December 31,
2004, 2005 and 2006, and the related consolidated statements of income, changes
in shareholders’ equity and cash flows for the years then ended as reported in
FNB’s Annual Report on Form 10-K for the fiscal year ended December 31, 2006 (as
amended prior to the date hereof, the “FNB 2006 10-K”) filed with the SEC under
the Exchange Act, accompanied by the audit report of Ernst & Young LLP,
independent registered public accountants with respect to FNB for the years
ended December 31, 2004, 2005 and 2006. The December 31, 2006 consolidated
balance sheet of FNB (including the related notes, where applicable) fairly
presents in all material respects the consolidated financial position of FNB and
its Subsidiaries as of the date thereof, and the other financial statements
referred to in this Section 4.6 (including the related notes, where applicable)
fairly present in all material respects the results of the consolidated
operations, cash flows and changes in shareholders’ equity and consolidated
financial position of FNB and its Subsidiaries for the respective fiscal periods
or as of the respective dates therein set forth, subject to normal year-end
audit adjustments in amounts consistent with past experience in the case of
unaudited statements; each of such statements (including the related notes,
where applicable) complies in all material respects with applicable accounting
requirements and with the published rules and regulations of the SEC with
respect thereto; and each of such statements (including the related notes, where
applicable) has been prepared in all material respects in accordance with GAAP
consistently applied during the periods involved, except, in each case, as
indicated in such statements or in the notes thereto. The books and records of
FNB and its Subsidiaries have been, and are being, maintained in all material
respects in accordance with GAAP and any other applicable legal and accounting
requirements and reflect only actual transactions.

-33-



--------------------------------------------------------------------------------



 



     4.7 Broker’s Fees. Neither FNB nor any FNB Subsidiary nor any of their
respective officers or directors has employed any broker or finder or incurred
any liability for any brokers fees, commissions or finder’s fees in connection
with the Merger or related transactions contemplated by this Agreement, other
than Sandler O’Neill & Partners, L.P., all of the fees and expenses of which
shall be the sole responsibility of FNB.
     4.8 Absence of Certain Changes or Events. Since December 31, 2006, except
as publicly disclosed in the Forms 10-K, 10-Q and 8-K comprising the FNB Reports
(as defined in Section 4.12) filed prior to the date of this Agreement (i) FNB
and the FNB Subsidiaries have (except in connection with the negotiation and
execution and delivery of this Agreement) carried on their respective businesses
in all material respects in the ordinary course consistent with past practice
and (ii) there has not been any Material Adverse Effect with respect to FNB.
     4.9 Legal Proceedings.
          (a) There is no pending, or, to FNB’s knowledge, threatened,
litigation, action, suit, proceeding, investigation or arbitration by any Person
or Governmental Entity that has had, or is reasonably likely to have, a Material
Adverse Effect on FNB and its Subsidiaries, taken as a whole, in each case with
respect to FNB or any of its Subsidiaries or any of their respective properties
or permits, licenses or authorizations.
          (b) There is no judgment, or regulatory restriction (other than those
of general application that apply to similarly situated financial or bank
holding companies or their Subsidiaries) that has been imposed upon FNB, any of
its Subsidiaries or the assets of FNB or any of its Subsidiaries that has had or
is reasonably likely to have, a Material Adverse Effect on FNB or its
Subsidiaries, taken as a whole.
     4.10 Taxes and Tax Returns. Each of FNB and its Subsidiaries has duly and
timely filed (including all applicable extensions) all Tax Returns required to
be filed by it on or prior to the date of this Agreement (all such Tax Returns
being accurate and complete in all material respects), has timely paid or
withheld and timely remitted all Taxes shown thereon as arising and has duly and
timely paid or withheld and timely remitted all Taxes (whether or not shown on
any Tax Return) that are due and payable or claimed to be due from it by a
Governmental Entity other than Taxes that (i) are being contested in good faith,
which have not been finally determined, and (ii) have been adequately reserved
against in accordance with GAAP on FNB’s most recent consolidated financial
statements. All required estimated Tax payments sufficient to avoid any
underpayment penalties or interest have been made by or on behalf of each of FNB
and its Subsidiaries. Neither FNB nor any of its Subsidiaries has granted any
extension or waiver of the limitation period for the assessment or collection of
Tax that remains in effect. There are no disputes, audits, examinations or
proceedings in progress or pending (including any notice received of an intent
to conduct an audit or examination), or claims asserted, for Taxes upon FNB or
any of its Subsidiaries. No claim has

-34-



--------------------------------------------------------------------------------



 



been made by a Governmental Entity in a jurisdiction where the FNB or any of its
Subsidiaries has not filed Tax Returns such that FNB or any of its Subsidiaries
is or may be subject to taxation by that jurisdiction. All deficiencies asserted
or assessments made as a result of any examinations by any Governmental Entity
of the Tax Returns of, or including, FNB or any of its Subsidiaries have been
fully paid. No issue has been raised by a Governmental Entity in any prior
examination or audit of each of FNB and its Subsidiaries which, by application
of the same or similar principles, could reasonably be expected to result in a
proposed deficiency in respect of such Governmental Entity for any subsequent
taxable period. There are no Liens for Taxes (other than statutory liens for
Taxes not yet due and payable) upon any of the assets of FNB or any of its
Subsidiaries. Neither FNB nor any of its Subsidiaries is a party to or is bound
by any Tax sharing, allocation or indemnification agreement or arrangement
(other than such an agreement or arrangement exclusively between or among FNB
and its Subsidiaries). Neither FNB nor any of its Subsidiaries (A) has been a
member of an affiliated group filing a consolidated federal income Tax Return
(other than a group the common parent of which was FNB) or (B) has any liability
for the Taxes of any Person (other than FNB or any of its Subsidiaries) under
Treas. Reg. §1.1502-6 (or any similar provision of state, local or foreign law),
or as a transferee or successor, by contract or otherwise. Neither FNB nor any
of its Subsidiaries has been, within the past two years or otherwise as part of
a “plan (or series of related transactions)” (within the meaning of Section
355(e) of the Code) of which the Merger is also a part, or a “distributing
corporation” or a “controlled corporation” (within the meaning of
Section 355(a)(1)(A) of the Code) in a distribution of stock intended to qualify
for tax-free treatment under Section 355 of the Code. No share of FNB Common
Stock is owned by a Subsidiary of FNB. FNB is not and has not been a “United
States real property holding company” within the meaning of Section 897(c)(2) of
the Code during the applicable period specified in Section 897(c)(1)(A)(ii) of
the Code. Neither FNB, its Subsidiaries nor any other Person on their behalf has
executed or entered into any written agreement with, or obtained or applied for
any written consents or written clearances or any other Tax rulings from, nor
has there been any written agreement executed or entered into on behalf of any
of them with any Taxing Authority, relating to Taxes, including any IRS private
letter rulings or comparable rulings of any Taxing Authority and closing
agreements pursuant to Section 7121 of the Code or any predecessor provision
thereof or any similar provision of any applicable law, which rulings or
agreements would have a continuing effect after the Effective Time. Neither FNB
nor any of its Subsidiaries has engaged in a “reportable transaction,” as set
forth in Treas. Reg. §1.6011-4(b), or any transaction that is the same as or
substantially similar to one of the types of transactions that the IRS has
determined to be a tax avoidance transaction and identified by notice,
regulation or other form of published guidance as a “listed transaction,” as set
forth in Treas. Reg. §1.6011-4(b)(2). IRGB has received complete copies of
(i) all federal, state, local and foreign income or franchise Tax Returns of FNB
and its Subsidiaries relating to the taxable periods beginning January 1, 2005
or later and (ii) any audit report issued within the last three years relating
to any Taxes due from or with respect to FNB or its Subsidiaries. Neither FNB,
nor any of its Subsidiaries will be required to include any item of material
income in, or exclude

-35-



--------------------------------------------------------------------------------



 



any material item of deduction from, taxable income for any taxable period (or
portion thereof) ending after the Closing Date as a result of any (i) change in
method of accounting for a taxable period ending on or prior to the Closing
Date, (ii) installment sale or open transaction disposition made on or prior to
the Effective Time, (iii) prepaid amount received on or prior to the Closing
Date or (iv) deferred intercompany gain or any excess loss account of FNB or any
of its Subsidiaries for periods or portions of periods described in Treasury
Regulations under Section 1502 of the Code (or any corresponding or similar
provision of state, local or foreign law) for periods (or portions thereof)
ending on or before the Closing Date.
     4.11 Employee Benefits. For purposes hereof, the following terms shall have
the following meaning:
     “FNB Benefit Plan” means any material employee benefit plan, program,
policy, practice, or other arrangement providing benefits to any current or
former employee, officer or director of FNB or any of its Subsidiaries or any
beneficiary or dependent thereof that is sponsored or maintained by FNB or any
of its Subsidiaries or to which FNB or any of its Subsidiaries contributes or is
obligated to contribute, whether or not written, including without limitation
any employee welfare benefit plan within the meaning of Section 3(1) of ERISA,
any employee pension benefit plan within the meaning of Section 3(2) of ERISA
(whether or not such plan is subject to ERISA) and any bonus, incentive,
deferred compensation, vacation, stock purchase, stock option, severance,
employment, change of control or fringe benefit plan, program or policy.
     “FNB Employment Agreement” means a written contract, offer letter or
agreement of FNB or any of its Subsidiaries with or addressed to any individual
who is rendering or has rendered services thereto as an employee pursuant to
which FNB or any of its Subsidiaries has any actual or contingent liability or
obligation to provide compensation and/or benefits in consideration for past,
present or future services.
     “FNB Plan” means any FNB Benefit Plan other than a Multiemployer Plan.
          (a) Section 4.11(a) of the FNB Disclosure Schedule includes a complete
list of all material FNB Benefit Plans and all material FNB Employment
Agreements.
          (b) With respect to each FNB Plan, FNB has delivered or made available
to IRGB a true, correct and complete copy of: (i) each writing constituting a
part of such FNB Plan, including without limitation all plan documents, employee
communications, benefit schedules, trust agreements, and insurance contracts and
other funding vehicles; (ii) the most recent Annual Report (Form 5500 Series)
and accompanying schedule, if any; (iii) the current summary plan description
and any material modifications thereto, if any (in each case, whether or not
required to be furnished under ERISA); (iv) the most recent annual financial
report, if any; (v) the most recent actuarial report, if any; and (vi) the most
recent

-36-



--------------------------------------------------------------------------------



 



determination letter from the IRS, if any. FNB has delivered or made available
to IRGB a true, correct and complete copy of each material FNB Employment
Agreement.
          (c) All material contributions required to be made to any FNB Plan by
applicable law or regulation or by any plan document or other contractual
undertaking, and all material premiums due or payable with respect to insurance
policies funding any FNB Plan, for any period through the date hereof have been
timely made or paid in full or, to the extent not required to be made or paid on
or before the date hereof, have been fully reflected on the financial statements
to the extent required by GAAP. Each FNB Benefit Plan that is an employee
welfare benefit plan under Section 3(1) of ERISA either (i) is funded through an
insurance company contract and is not a “welfare benefit fund” within the
meaning of Section 419 of the Code or (ii) is unfunded.
          (d) With respect to each FNB Plan, FNB and its Subsidiaries have
complied, and are now in compliance, in all material respects, with all
provisions of ERISA, the Code and all laws and regulations applicable to such
FNB Plans. Each FNB Plan has been administered in all material respects in
accordance with its terms. There is not now, nor do any circumstances exist that
would reasonably be expected to give rise to, any requirement for the posting of
security with respect to a FNB Plan or the imposition of any material lien on
the assets of FNB or any of its Subsidiaries under ERISA or the Code.
Section 4.11(d) of the FNB Disclosure Schedule identifies each FNB Plan that is
intended to be a “qualified plan” within the meaning of Section 401(a) of the
Code (“FNB Qualified Plans”). The IRS has issued a favorable determination
letter with respect to each Qualified Plan and the related trust that has not
been revoked or FNB is entitled to rely on a favorable opinion issued by the
IRS, and, to the knowledge of FNB, there are no existing circumstances and no
events have occurred that would reasonably be expected to adversely affect the
qualified status of any FNB Qualified Plan or the related trust. No trust
funding any FNB Plan is intended to meet the requirements of Code
Section 501(c)(9). To the knowledge of FNB, none of FNB and its Subsidiaries nor
any other person, including any fiduciary, has engaged in any “prohibited
transaction” (as defined in Section 4975 of the Code or Section 406 of ERISA),
which would reasonably be expected to subject any of the FNB Plans or their
related trusts, FNB, any of its Subsidiaries or any person that FNB or any of
its Subsidiaries has an obligation to indemnify, to any material Tax or penalty
imposed under Section 4975 of the Code or Section 502 of ERISA.
          (e) With respect to each FNB Plan that is subject to Title IV or
Section 302 of ERISA or Section 412 or 4971 of the Code, (i) there does not
exist any accumulated funding deficiency within the meaning of Section 412 of
the Code or Section 302 of ERISA, whether or not waived, and, (ii) except as
would not have, individually or in the aggregate, a Material Adverse Effect:
(A) the fair market value of the assets of such FNB Plan equals or exceeds the
actuarial present value of all accrued benefits under such FNB Plan (whether or
not vested) on a termination basis; (B) no reportable event within the meaning
of Section 4043(c) of

-37-



--------------------------------------------------------------------------------



 



ERISA for which the 30-day notice requirement has not been waived has occurred;
(C) all premiums to the PBGC have been timely paid in full; (D) no liability
(other than for premiums to the PBGC) under Title IV of ERISA has been or would
reasonably be expected to be incurred by FNB or any of its Subsidiaries; and
(E) the PBGC has not instituted proceedings to terminate any such FNB Plan and,
to FNB’s knowledge, no condition exists that presents a risk that such
proceedings will be instituted or which would reasonably be expected to
constitute grounds under Section 4042 of ERISA for the termination of, or the
appointment of a trustee to administer, any such FNB Plan.
          (f) (i) No FNB Benefit Plan is a Multiemployer Plan or a Multiple
Employer Plan; (ii) none of FNB and its Subsidiaries nor any of their respective
ERISA Affiliates has, at any time during the last six years, contributed to or
been obligated to contribute to any Multiemployer Plan or Multiple Employer
Plan; and (iii) none of FNB and its Subsidiaries nor any of their respective
ERISA Affiliates has incurred, during the last six years, any Withdrawal
Liability that has not been satisfied in full. There does not now exist, nor do
any circumstances exist that would reasonably be expected to result in, any
Controlled Group Liability that would be a liability of FNB or any of its
Subsidiaries following the Effective Time, other than such liabilities that
arise solely out of, or relate solely to, the FNB Benefit Plans. Without
limiting the generality of the foregoing, neither FNB nor any of its
Subsidiaries, nor, to FNB’s knowledge, any of their respective ERISA Affiliates,
has engaged in any transaction described in Section 4069 or Section 4204 or 4212
of ERISA.
          (g) FNB and its Subsidiaries have no liability for life, health,
medical or other welfare benefits to former employees or beneficiaries or
dependents thereof, except for health continuation coverage as required by
Section 4980B of the Code, Part 6 of Title I of ERISA or applicable law and at
no expense to FNB and its Subsidiaries.
          (h) Neither the execution nor the delivery of this Agreement nor the
consummation of the transactions contemplated by this Agreement will, either
alone or in conjunction with any other event (whether contingent or otherwise),
(i) result in any payment or benefit becoming due or payable, or required to be
provided, to any director, employee or independent contractor of FNB or any of
its Subsidiaries, (ii) increase the amount or value of any benefit or
compensation otherwise payable or required to be provided to any such director,
employee or independent contractor, (iii) result in the acceleration of the time
of payment, vesting or funding of any such benefit or compensation or
(iv) result in any amount failing to be deductible by reason of Section 280G of
the Code or would be subject to an excise tax under Section 4999 of the Code or
Section 409A of the Code.
          (i) No labor organization or group of employees of FNB or any of its
Subsidiaries has made a pending demand for recognition or certification, and
there are no representation or certification proceedings or petitions seeking a
representation proceeding presently pending or, to FNB’s knowledge, threatened
to be brought or filed, with the National Labor Relations Board or any other
labor relations tribunal or authority. Each of

-38-



--------------------------------------------------------------------------------



 



FNB and its Subsidiaries is in material compliance with all applicable laws and
collective bargaining agreements respecting employment and employment practices,
terms and conditions of employment, wages and hours and occupational safety and
health.
     4.12 SEC Reports. FNB has previously made available to IRGB an accurate and
complete copy of each final registration statement, prospectus, report, schedule
and definitive proxy statement filed since January 1, 2005 by FNB with the SEC
pursuant to the Securities Act or the Exchange Act (the “FNB Reports”) and prior
to the date of this Agreement, as of the date of such FNB Report, contained any
untrue statement of a material fact or omitted to state any material fact
required to be stated therein or necessary in order to make the statements made
therein, in light of the circumstances in which they were made, not misleading,
except that information as of a later date (but before the date of this
Agreement) shall be deemed to modify information as of an earlier date. Since
January 1, 2005, as of their respective dates, all FNB Reports filed under the
Securities Act and the Exchange Act complied as to form in all material respects
with the published rules and regulations of the SEC with respect thereto.
     4.13 Compliance with Applicable Law. FNB and each of its Subsidiaries are
not in default in any material respect under any applicable law, statute, order,
rule, regulation, policy or guideline of any Governmental Entity applicable to
FNB or any of its Subsidiaries (including the Equal Credit Opportunity Act, the
Fair Housing Act, the Community Reinvestment Act, the Home Mortgage Disclosure
Act, the Uniting and Strengthening America by Providing Appropriate Tools
Required to Intercept and Obstruct Terrorist (USA Patriot) Act of 2001, the Bank
Secrecy Act and applicable limits on loans to one borrower), except where such
noncompliance or default is not reasonably likely to, either individually or in
the aggregate, have a Material Adverse Effect on FNB and its Subsidiaries, taken
as a whole.
     4.14 Contracts. Except for matters that have not had and would not
reasonably be likely to have, individually or in the aggregate, a Material
Adverse Effect on FNB and its Subsidiaries taken as a whole, (i) none of FNB nor
any of its Subsidiaries is (with or without the lapse of time or the giving of
notice, or both) in breach or default in any material respect under any material
contract, lease, license or other agreement or instrument, (ii) to the knowledge
of FNB, none of the other parties to any such material contract, lease, license
or other agreement or instrument is (with or without the lapse of time or the
giving of notice, or both) in breach or default in any material respect
thereunder and (iii) neither FNB nor any of its Subsidiaries has received any
written notice of the intention of any party to terminate or cancel any such
material contract, lease, license or other agreement or instrument whether as a
termination or cancellation for convenience or for default of FNB or any of its
Subsidiaries.
     4.15 Agreements with Regulatory Agencies. Neither FNB nor any of its
Subsidiaries is subject to any cease-and-desist or other order or enforcement
action issued by, or is a party to any written agreement, consent agreement or
memorandum of understanding with, or is a

-39-



--------------------------------------------------------------------------------



 



party to any commitment letter or similar undertaking to, or is subject to any
order or directive by, or has been since January 1, 2005, a recipient of any
supervisory letter from, or has been ordered to pay any civil money penalty by,
or since January 1, 2005, has adopted any policies, procedures or board
resolutions at the request or suggestion of any Regulatory Agency or other
Governmental Entity that currently restricts in any material respect the conduct
of its business or that in any material manner relates to its capital adequacy,
its ability to pay dividends, its credit or risk management policies, its
management or its business, other than those of general application that apply
to similarly situated financial holding companies or their Subsidiaries (each
item in this sentence, whether or not set forth in the FNB Disclosure Schedule,
a “FNB Regulatory Agreement”), nor has FNB or any of its Subsidiaries been
advised since January 1, 2005, by any Regulatory Agency or other Governmental
Entity that it is considering issuing, initiating, ordering or requesting any
such FNB Regulatory Agreement. Each bank Subsidiary of FNB has at least a
“satisfactory” rating under the U.S. Community Reinvestment Act.
     4.16 Undisclosed Liabilities. Except for (i) those liabilities that are
reflected or reserved against on the consolidated balance sheet of FNB included
in FNB’s Quarterly Report on Form 10-Q for the fiscal quarter ended
September 30, 2007 (the “FNB 10-Q”) (including any notes thereto),
(ii) liabilities incurred in connection with this Agreement and the transactions
contemplated thereby and (iii) liabilities incurred in the ordinary course of
business consistent with past practice since September 30, 2007, since
September 30, 2007, neither FNB nor any of its Subsidiaries has incurred any
liability of any nature whatsoever (whether absolute, accrued, contingent or
otherwise and whether due or to become due) that, either individually or in the
aggregate, has had or is reasonably likely to have, a Material Adverse Effect on
FNB.
     4.17 Environmental Liability.
          (a) To FNB’s Knowledge, (A) FNB and its Subsidiaries are in material
compliance with applicable Environmental Laws; (B) no Contamination exceeding
applicable cleanup standards or remediation thresholds exists at real property,
including buildings or other structures, currently or formerly owned or operated
by FNB or any of its Subsidiaries, that reasonably could result in a material
Environmental Liability for FNB or its Subsidiaries; (C) no Contamination exists
at any real property currently owned by a third party that reasonably could
result in a material Environmental Liability for FNB or its Subsidiaries;
(D) neither FNB nor any of its Subsidiaries has received any notice, demand
letter, claim or request for information alleging any material violation of, or
liability under, any Environmental Law; (E) neither FNB nor any of its
Subsidiaries is subject to any order, decree, injunction or other agreement with
any Governmental Entity or any third party under any Environmental Law that
reasonably could result in a material Environmental Liability of FNB or its
Subsidiaries; (F) FNB has set forth in the FNB Disclosure Schedule and made
available to IRGB copies of all environmental reports or studies, sampling data,

-40-



--------------------------------------------------------------------------------



 



correspondence and filings in its possession or relating to FNB, its
Subsidiaries and any currently owned or operated property of FNB which were
prepared in the last five years.
          (b) There are no legal, administrative, arbitral or other proceedings,
claims, actions, causes of action, private environmental investigations or
remediation activities or governmental investigations of any nature seeking to
impose, or that are reasonably likely to result in the imposition, on FNB of any
liability or obligation arising under common law or under any local, state or
federal environmental statute, regulation or ordinance including the
Comprehensive Environmental Response, Compensation and Liability Act of 1980, as
amended, pending or threatened against FNB, which liability or obligation is
reasonably likely to have, either individually or in the aggregate, a Material
Adverse Effect on FNB. To the knowledge of FNB, there is no reasonable basis for
any such proceeding, claim, action or governmental investigation that would
impose any liability or obligation that would be reasonably likely to have,
individually or in the aggregate, a Material Adverse Effect on FNB. FNB is not
subject to any agreement, order, judgment, decree, letter or memorandum by or
with any Governmental Entity or third party imposing any liability or obligation
with respect to the foregoing that is reasonably likely to have, either
individually or in the aggregate, a Material Adverse Effect on FNB.
     4.18 Reorganization. As of the date of this Agreement, FNB is not aware of
any fact or circumstance that could reasonably be expected to prevent the Merger
from qualifying as a “reorganization” within the meaning of Section 368(a) of
the Code.
     4.19 Loans; Nonperforming and Classified Assets.
          (a) Except as set forth in Section 4.19 of the FNB Disclosure
Schedule, each Loan on the books and records of FNB and its Subsidiaries was
made and has been serviced in all material respects in accordance with their
customary lending standards in the ordinary course of business, is evidenced in
all material respects by appropriate and sufficient documentation and, to the
knowledge of FNB, constitutes the legal, valid and binding obligation of the
obligor named therein, subject to bankruptcy, insolvency, reorganization,
moratorium, fraudulent transfer and similar laws of general applicability
relating to or affecting creditor’s rights or by general equity principles.
          (b) FNB has set forth in Section 4.19 of the FNB Disclosure Schedule
as to FNB and each FNB Subsidiary as of the latest practicable date prior to the
date of this Agreement: (A) any written or, to FNB’s knowledge, oral Loan under
the terms of which the obligor is 90 or more days delinquent in payment of
principal or interest, or to FNB’s knowledge, in default of any other material
provision thereof; (B) each Loan that has been classified as “substandard,”
“doubtful,” “loss” or “special mention” or words of similar import by FNB, a FNB
Subsidiary or an applicable regulatory authority; (C) a listing of the other
real estate owned (“OREO”) acquired by foreclosure or by deed-in-lieu thereof,
including the book value thereof and (D) each Loan with any director, executive
officer or five percent or

-41-



--------------------------------------------------------------------------------



 



greater shareholder of FNB or a FNB Subsidiary, or to the knowledge of FNB, any
Person controlling, controlled by or under common control with any of the
foregoing.
     4.20 Fiduciary Accounts. FNB and each of its Subsidiaries has properly
administered all accounts for which it acts as a fiduciary, including but not
limited to accounts for which it serves as a trustee, agent, custodian, personal
representative, guardian, conservator or investment advisor, in accordance with
the terms of the governing documents and applicable laws and regulations.
Neither FNB nor any of its Subsidiaries, nor any of their respective directors,
officers or employees, has committed any breach of trust to FNB’s knowledge with
respect to any fiduciary account and the records for each such fiduciary account
are true and correct and accurately reflect the assets of such fiduciary
account.
     4.21 Allowance for Loan Losses. FNB Bank’s allowance for loan losses is
sufficient at the date of this Agreement for its reasonably anticipated loan
losses, is in compliance with the standards established by applicable
Governmental Entities and GAAP and, to the knowledge of FNB, is adequate.
ARTICLE 5
COVENANTS RELATING TO CONDUCT OF BUSINESS
     5.1 Conduct of Businesses Prior to the Effective Time.
          (a) During the period from the date of this Agreement to the Effective
Time, except as expressly contemplated or permitted by this Agreement, each of
FNB and IRGB shall, and shall cause each of its respective Subsidiaries to,
(i) conduct its business in the ordinary course in all material respects,
(ii) use reasonable best efforts to maintain and preserve intact its business
organization, employees and advantageous business relationships and retain the
services of its key officers and key employees and (iii) take no action that
would reasonably be expected to prevent or materially impede or delay the
obtaining of, or materially adversely affect the ability of the parties
expeditiously to obtain, any necessary approvals of any Regulatory Agency,
Governmental Entity or any other person or entity required for the transactions
contemplated hereby or to perform its covenants and agreements under this
Agreement or to consummate the transactions contemplated hereby or thereby.
          (b) IRGB agrees that between the date hereof and the Effective Time,
the materials presented at the meetings of the Loan Committee of IRGB’s Board of
Directors shall be provided to FNB within three business days after each meeting
and IRGB shall provide the minutes of each meeting to FNB within five days after
such meeting.
     5.2 IRGB Forbearances. During the period from the date of this Agreement to
the Effective Time, except as set forth in Section 5.2 of the IRGB Disclosure
Schedule and except as expressly contemplated or permitted by this Agreement,
IRGB shall not, and shall not

-42-



--------------------------------------------------------------------------------



 



permit any of its Subsidiaries to, without the prior written consent of FNB,
which shall not be unreasonably withheld:
          (a) (i) other than dividends and distributions by a direct or indirect
Subsidiary of IRGB to IRGB or any direct or indirect wholly owned Subsidiary of
IRGB, declare, set aside or pay any dividends on, make any other distributions
in respect of, or enter into any agreement with respect to the voting of, any of
its capital stock (except for regular quarterly cash dividends with customary
record dates and payment dates and not to exceed $0.30 per share on IRGB Common
Stock), (ii) split, combine or reclassify any of its capital stock or issue or
authorize the issuance of any other securities in respect of, in lieu of, or in
substitution for, shares of its capital stock, except upon the exercise of IRGB
Stock Options that are outstanding or are required by an existing contract,
plan, arrangement or policy, as of the date hereof in accordance with their
present terms or (iii) purchase, redeem or otherwise acquire any shares of
capital stock or other securities of IRGB or any of its Subsidiaries, or any
rights, warrants or options to acquire any such shares or other securities
(other than the issuance of IRGB Common Stock upon the exercise of IRGB Stock
Options that are outstanding as of the date hereof in accordance with their
present terms, including the withholding of shares of IRGB Common Stock to
satisfy the exercise price or Tax withholding);
          (b) grant any stock options, restricted stock units or other
equity-based award with respect to shares of IRGB Common Stock under any of the
IRGB Stock Plans, or otherwise, except as required by an existing contract,
plan, arrangement or policy, or grant any individual, corporation or other
entity any right to acquire any shares of its capital stock; or issue any
additional shares of capital stock or other securities (other than the issuance
of IRGB Common Stock upon the exercise of IRGB Stock Options;
          (c) amend the IRGB Articles, IRGB Bylaws or other comparable
organizational documents;
          (d) (i) acquire or agree to acquire by merging or consolidating with,
or by purchasing any assets or any equity securities of, or by any other manner,
any business or any Person, or otherwise acquire or agree to acquire any assets
except inventory or other similar assets in the ordinary course of business
consistent with past practice or (ii) open, acquire, close or sell any branches;
          (e) sell, lease, license, mortgage or otherwise encumber or subject to
any Lien, or otherwise dispose of any of its properties or assets other than
securitizations and other transactions in the ordinary course of business
consistent with past practice;
          (f) except for borrowings having a maturity of not more than 30 days
under existing credit facilities (or renewals, extensions or replacements
therefor that do not increase the aggregate amount available thereunder and that
do not provide for any termination fees

-43-



--------------------------------------------------------------------------------



 



or penalties, prohibit pre-payments or provide for any pre-payment penalties, or
contain any like provisions limiting or otherwise affecting the ability of IRGB
or its applicable Subsidiaries or successors from terminating or pre-paying such
facilities, or contain financial terms less advantageous than existing credit
facilities, and as they may be so renewed, extended or replaced (“Credit
Facilities”) that are incurred in the ordinary course of business consistent
with past practice, incur any indebtedness for borrowed money or issue any debt
securities or assume, guarantee or endorse, or otherwise become responsible for
the obligations of any Person (other than IRGB or any wholly owned Subsidiary
thereof), or, other than in the ordinary course of business consistent with past
practice, make any loans, advances or capital contributions to, or investments
in, any Person other than its wholly owned Subsidiaries and as a result of
ordinary advances and reimbursements to employees and endorsements of banking
instruments;
          (g) change in any material respect its accounting methods, except as
may be necessary and appropriate to confirm the changes in tax laws
requirements, changes in GAAP, regulatory accounting principles or as required
by IRGB’s independent auditors or its Regulatory Agencies;
          (h) change in any material respects its underwriting, operating,
investment or risk management or other similar policies of IRGB or any of its
Subsidiaries except as required by applicable law or policies imposed by any
Regulatory Agency or any Governmental Entity;
          (i) make, change or revoke any material Tax election, file any
material amended Tax Return, enter into any closing agreement with respect to a
material amount of Taxes, settle any material Tax claim or assessment or
surrender any right to claim a refund of a material amount of Taxes;
          (j) other than in the ordinary course of business consistent with past
practice, terminate or waive any material provision of any material agreement,
contract or obligation (collectively, “Contracts”) other than normal renewals of
Contracts without materially adverse changes, additions or deletions of terms
(provided that Contracts under Section 5.1(s) shall be subject to that
subsection rather than this clause), or enter into or renew any agreement or
contract or other binding obligation of IRGB or its Subsidiaries containing
(i) any restriction on the ability of IRGB and its Subsidiaries, or, after the
Merger, FNB and its Subsidiaries, to conduct its business as it is presently
being conducted or currently contemplated to be conducted after the Merger or
(ii) any restriction on IRGB or its Subsidiaries, or, after the Merger, FNB and
its Subsidiaries, in engaging in any type of activity or business;
          (k) incur any capital expenditures in excess of $20,000 individually
or $50,000 in the aggregate;

-44-



--------------------------------------------------------------------------------



 



          (l) except as required by agreements or instruments in effect on the
date hereof, alter in any material respect, or enter into any commitment to
alter in any material respect, any material interest in any corporation,
association, joint venture, partnership or business entity in which IRGB
directly or indirectly holds any equity or ownership interest on the date hereof
(other than any interest arising from any foreclosure, settlement in lieu of
foreclosure or troubled loan or debt restructuring in the ordinary course of
business consistent with past practice);
          (m) agree or consent to any material agreement or material
modifications of existing agreements with any Regulatory Authority or
Governmental Entity in respect of the operations of its business, except as
required by law;
          (n) pay, discharge, settle or compromise any claim, action,
litigation, arbitration, suit, investigation or proceeding, other than any such
payment, discharge, settlement or compromise in the ordinary course of business
consistent with past practice that involves solely money damages in an amount
not in excess of $25,000 individually or $50,000 in the aggregate;
          (o) issue any broadly distributed communication of a general nature to
employees (including general communications relating to benefits and
compensation) or customers without the prior approval of FNB (which will not be
unreasonably delayed or withheld), except for communications in the ordinary
course of business that do not relate to the Merger or other transactions
contemplated hereby;
          (p) take any action, or knowingly fail to take any action, which
action or failure to act would be reasonably expected to prevent the Merger from
qualifying as a reorganization within the meaning of Section 368(a) of the Code;
          (q) take any action that would materially impede or delay the ability
of the parties to obtain any necessary approvals of any Regulatory Agency or
other Governmental Entity required for the transactions contemplated hereby;
          (r) take any action that is intended or is reasonably likely to result
in any of its representations or warranties set forth in this Agreement being or
becoming untrue in any material respect at any time prior to the Effective Time,
or in any of the conditions to the Merger set forth in Article VII not being
satisfied or in a violation of any provision of this Agreement, except, in every
case, as may be required by applicable law;
          (s) make, renew or otherwise modify any loan, loan commitment, letter
of credit or other extension of credit (individually, a “Loan” and collectively,
“Loans”) to any Person if the Loan is an existing credit on the books of IRGB
and classified as “substandard,” “doubtful” or “loss” or such Loan is in an
amount in excess of $150,000 and classified as “special mention” without the
approval of FNB, or make, renew or otherwise modify any

-45-



--------------------------------------------------------------------------------



 



Loan or Loans if immediately after making an unsecured Loan or Loans, such
Person would be indebted to IRGB Bank in an aggregate amount in excess of
$200,000 on an unsecured basis or undersecured, or make any fully secured Loan
or Loans to any Person (except for any Loan secured by a first mortgage on
single family owner-occupied real estate) if, immediately after making a secured
Loan, such Person would be indebted to IRGB Bank in an aggregate amount in
excess of $1,500,000 or, without approval of FNB, shall not make, renew or
otherwise modify any Loan or Loans secured by an owner-occupied 1-4
single-family residence with a principal balance in excess of $500,000 or in any
event if such Loan does not conform with IRGB Bank’s Credit Policy Manual if, in
the case of any of the foregoing types of Loan or Loans, FNB shall object
thereto within three business days after receipt of notice of such proposed
Loan, and the failure to provide a written objection within three business days
after receipt of notice of such proposed Loan from IRGB Bank shall be deemed as
the approval of FNB to make such Loan or Loans;
          (t) enter into or amend or renew any employment, consulting, severance
or similar agreements or arrangements with any director, officer or employee of
IRGB or its Subsidiaries or grant any salary or wage increase or increase any
employee benefit, including discretionary or other incentive or bonus payments,
except in accordance with the terms of any applicable IRGB incentive plan, make
any grants of awards to newly hired employees or accelerate the vesting of any
unvested stock options, except:
               (i) for normal increases in compensation and bonuses to employees
in the ordinary course of business consistent with past practice, provided that
no such increases shall result in an annual aggregate adjustment in compensation
or bonus of more than 3.5%, provided, however, that no increase for any
individual shall result in an annual adjustment in compensation or bonus of more
than 5%, and provided, further, that such provisions shall not apply where
required by contract or applicable law or are agreed to by IRGB and FNB;
               (ii) for other changes that are required by applicable law or are
advisable in order to comply with Section 409A of the Code, upon prior written
notice to FNB;
               (iii) to pay the amounts or to provide payments under plans
and/or commitments set forth in the IRGB Disclosure Schedule;
               (iv) for retention bonuses to such persons and in such amounts as
are mutually agreed by FNB and IRGB, provided, however, that FNB shall provide a
retention pool in the aggregate amount of $150,000, which shall be allocated to
employees of IRGB and IRGB Bank at the discretion of Karen Joyce after
consultation with FNB; or
               (v) severance payments pursuant to the severance agreements or
employment agreements that are set forth in Section 5.2 of the IRGB Disclosure
Schedule.

-46-



--------------------------------------------------------------------------------



 



          (u) Hire any person as an employee of IRGB or any of its Subsidiaries
or promote any employee, except (i) to satisfy contractual obligations existing
as of the date hereof and set forth in Section 5.2 of the IRGB Disclosure
Schedule, or (ii) to fill any vacancies existing as of the date hereof and
described in Section 5.2 of the IRGB Disclosure Schedule or (iii) to fill any
vacancies arising after the date hereof at a comparable level of compensation
with persons whose employment is terminable at the will of IRGB or a Subsidiary
of IRGB, as applicable, provided, however, that such total compensation for any
one employee may not exceed $40,000; or
          (v) agree to take, make any commitment to take, or adopt any
resolutions of its Board of Directors in support of, any of the actions
prohibited by this Section 5.2.
     5.3 FNB Forbearances. During the period from the date of this Agreement to
the Effective Time, except as expressly contemplated or permitted by this
Agreement, FNB shall not, and shall not permit any of its Subsidiaries to,
without the prior written consent of IRGB:
          (a) amend, repeal or otherwise modify any provision of the FNB Charter
or the FNB Bylaws other than those that would not be adverse to IRGB or its
shareholders or those that would not impede FNB’s ability to consummate the
transactions contemplated hereby;
          (b) take any action, or knowingly fail to take any action, which
action or failure to act would be reasonably expected to prevent the Merger from
qualifying as a reorganization within the meaning of Section 368(a) of the Code;
          (c) take any action that is intended or is reasonably likely to result
in any of its representations or warranties set forth in this Agreement being or
becoming untrue in any material respect at any time prior to the Effective Time,
or in any of the conditions to the Merger set forth in Article VII not being
satisfied or in a violation of any provision of this Agreement, except, in every
case, as may be required by applicable law;
          (d) make any material investment either by purchase of stock or
securities, contributions to capital, property transfers or purchase of any
property or assets of any other individual, corporation or other entity, in any
case to the extent such action would be reasonably expected to prevent, or
materially impede or delay, the consummation of the transactions contemplated by
this Agreement;
          (e) take any action that would materially impede or delay the ability
of the parties to obtain any necessary approvals of any Regulatory Agency or
other Governmental Entity required for the transactions contemplated hereby; or
          (f) agree to take, make any commitment to take, or adopt any
resolutions of its board of directors in support of, any of the actions
prohibited by this Section 5.3.

-47-



--------------------------------------------------------------------------------



 



     5.4 Voting Agreements. IRGB shall deliver within 30 days after the date of
this Agreement the executed Voting Agreement from each member of the IRGB Board
of Directors.
ARTICLE 6
ADDITIONAL AGREEMENTS
     6.1 Regulatory Matters.
          (a) FNB agrees to prepare and file, as soon as practicable, the
Registration Statement with the SEC in connection with the issuance of FNB
Common Stock in the Merger including the Proxy Statement and prospectus and
other proxy solicitation materials of IRGB constituting a part thereof and all
related documents. IRGB shall prepare and furnish to FNB such information
relating to it and its directors, officers and shareholders as may be reasonably
required in connection with the above referenced documents based on its
knowledge of and access to the information required for said documents, and
IRGB, and its legal, financial and accounting advisors, shall have the right to
review in advance and approve, which approval shall not be unreasonably withheld
such Registration Statement prior to its filing. IRGB agrees to cooperate with
FNB and FNB’s counsel and accountants in requesting and obtaining appropriate
opinions, consents and letters from its financial advisor and independent
auditor in connection with the Registration Statement and the Proxy Statement.
As long as IRGB has cooperated as described above, FNB agrees to file, or cause
to be filed, the Registration Statement and the Proxy Statement with the SEC as
promptly as reasonably practicable. Each of IRGB and FNB agrees to use its
commercially reasonable efforts to cause the Registration Statement to be
declared effective under the Securities Act as promptly as reasonably
practicable after the filing thereof. FNB also agrees to use its reasonable best
efforts to obtain all necessary state securities law or “Blue Sky” permits and
approvals required to carry out the transactions contemplated by this Agreement.
After the Registration Statement is declared effective under the Securities Act,
IRGB shall each promptly mail at its expense the Proxy Statement to its
shareholders.
          (b) Each of IRGB and FNB agree that none of the respective information
supplied or to be supplied by it for inclusion or incorporation by reference in
the Registration Statement shall, at the time the Registration Statement and
each amendment or supplement thereto, if any, becomes effective under the
Securities Act, contain any untrue statement of a material fact or omit to state
any material fact required to be stated therein or necessary to make the
statements therein not misleading. Each of IRGB and FNB agree that none of the
respective information supplied or to be supplied by it for inclusion or
incorporation by reference in the Proxy Statement and any amendment or
supplement thereto shall contain any untrue statement of a material fact or omit
to state any material fact required to be stated therein or necessary to make
the statements therein not misleading. Each of IRGB and FNB further agree that
if such party shall become aware prior to the Effective Time of any

-48-



--------------------------------------------------------------------------------



 



information furnished by such party that would cause any of the statements in
the Registration Statement or the Proxy Statement to be false or misleading with
respect to any material fact, or to omit to state any material fact necessary to
make the statements therein not false or misleading, to promptly inform the
other parties thereof and an appropriate amendment or supplement describing such
information shall be filed promptly with the SEC and, to the extent required by
law, disseminated to the shareholders of IRGB and/or FNB.
          (c) FNB agrees to advise IRGB, promptly after FNB receives notice
thereof, of the time when the Registration Statement has become effective or any
supplement or amendment has been filed, of the issuance of any stop order or the
suspension of the qualification of FNB Common Stock for offering or sale in any
jurisdiction, of the initiation or, to the extent FNB is aware thereof, threat
of any proceeding for any such purpose, or of any request by the SEC for the
amendment or supplement of the Registration Statement or for additional
information.
          (d) The parties shall cooperate with each other and use their
respective reasonable best efforts to promptly prepare and file all necessary
documentation, to effect all applications, notices, petitions and filings, to
obtain as promptly as practicable all permits, consents, approvals and
authorizations of all third parties, Regulatory Agencies and Governmental
Entities that are necessary or advisable to consummate the transactions
contemplated by this Agreement (including the Merger), and to comply with the
terms and conditions of all such permits, consents, approvals and authorizations
of all such Regulatory Agencies and Governmental Entities. IRGB and FNB shall
have the right to review in advance, and, to the extent practicable, each will
consult the other on, in each case subject to applicable laws relating to the
exchange of information, all the information relating to IRGB or FNB, as the
case may be, and any of their respective Subsidiaries, which appear in any
filing made with, or written materials submitted to, any third party, Regulatory
Agency or any Governmental Entity in connection with the transactions
contemplated by this Agreement. In exercising the foregoing right, each of the
parties shall act reasonably and as promptly as practicable. The parties shall
consult with each other with respect to the obtaining of all permits, consents,
approvals and authorizations of all third parties, Regulatory Agencies and
Governmental Entities necessary or advisable to consummate the transactions
contemplated by this Agreement and each party will keep the other apprised of
the status of matters relating to completion of the transactions contemplated by
this Agreement. Notwithstanding the foregoing, nothing in this Agreement shall
be deemed to require FNB to take any action, or commit to take any action, or
agree to any condition or restriction, in connection with obtaining the
foregoing permits, consents, approvals and authorizations of third parties,
Regulatory Agencies or Governmental Entities, that would reasonably be expected
to have a Material Adverse Effect on FNB and its Subsidiaries (including the
Surviving Company after giving effect to the Merger) taken as a whole after the
Effective Time (a “Materially Burdensome Regulatory Condition”). In addition,
IRGB agrees to cooperate and use its reasonable best efforts to assist FNB in
preparing and filing

-49-



--------------------------------------------------------------------------------



 



such petitions and filings, and in obtaining such permits, consents, approvals
and authorizations of third parties, Regulatory Agencies and Governmental
Entities, that may be necessary or advisable to effect any mergers and/or
consolidations of Subsidiaries of IRGB and FNB following consummation of the
Merger.
          (e) Each of FNB and IRGB shall, upon request, furnish to the other all
information concerning itself, its Subsidiaries, directors, officers and
shareholders and such other matters as may be reasonably necessary or advisable
in connection with the Proxy Statement, the Registration Statement or any other
statement, filing, notice or application made by or on behalf of FNB, IRGB or
any of their respective Subsidiaries to any Regulatory Agency or Governmental
Entity in connection with the Merger and the other transactions contemplated by
this Agreement.
          (f) Each of FNB and IRGB shall promptly advise the other upon
receiving any communication from any Regulatory Agency or Governmental Entity
whose consent or approval is required for consummation of the transactions
contemplated by this Agreement that causes such party to believe that there is a
reasonable likelihood that any Requisite Regulatory Approval (as defined in
Section 7.1(c)) will not be obtained or that the receipt of any such approval
may be materially delayed.
          (g) IRGB and FNB shall consult with each other before issuing any
press release with respect to the Merger or this Agreement and shall not issue
any such press release or make any such public statements without the prior
consent of the other party, which shall not be unreasonably withheld; provided,
however, that a party may, without the prior consent of the other party, but
after such consultation, to the extent practicable under the circumstances,
issue such press release or make such public statements as may upon the advice
of outside counsel be required by law or the rules or regulations of the SEC,
the FDIC, the OCC, the NYSE or FINRA. In addition, the Chief Executive Officers
of IRGB and FNB shall be permitted to respond to appropriate questions about the
Merger from the press. IRGB and FNB shall cooperate to develop all public
announcement materials and make appropriate management available at
presentations related to the Merger as reasonably requested by the other party.
     6.2 Access to Information.
          (a) Upon reasonable notice and subject to applicable laws relating to
the exchange of information, each of IRGB and FNB shall, and shall cause each of
its Subsidiaries to, afford to the officers, employees, accountants, counsel and
other representatives of the other, reasonable access, during normal business
hours during the period prior to the Effective Time, to all its properties,
books, contracts, commitments and records, and, during such period, the parties
shall, and shall cause its Subsidiaries to, make available to the other party
all other information concerning its business, properties and personnel as the
other may reasonably request. IRGB shall, and shall cause each of its
Subsidiaries to, provide to

-50-



--------------------------------------------------------------------------------



 



FNB a copy of each report, schedule and other document filed or received by it
during such period pursuant to the requirements of federal or state banking laws
other than reports or documents that such party is not permitted to disclose
under applicable law. Neither IRGB nor FNB nor any of their Subsidiaries shall
be required to provide access to or to disclose information where such access or
disclosure would jeopardize the attorney-client privilege of such party or its
Subsidiaries or contravene any law, rule, regulation, order, judgment, decree,
fiduciary duty or binding agreement entered into prior to the date of this
Agreement. The parties shall make appropriate substitute disclosure arrangements
under circumstances in which the restrictions of the preceding sentence apply to
the extent possible in light of those restrictions.
          (b) All information and materials provided pursuant to this Agreement
shall be subject to the provisions of the Confidentiality Agreement entered into
between the parties (the “Confidentiality Agreement”).
          (c) No investigation by either of the parties or their respective
representatives shall affect the representations and warranties of the other set
forth in this Agreement.
     6.3 IRGB Shareholder Approval. IRGB shall call a meeting of its
shareholders for the purpose of obtaining the requisite shareholder approval
required in connection with this Agreement and the Merger (the “IRGB Shareholder
Meeting”), and shall use its reasonable best efforts to call such meeting as
soon as reasonably practicable following the Registration Statement being
declared effective giving reasonable time for printing and mailing. Subject to
Section 6.11, the Board of Directors of IRGB shall recommend approval and
adoption of this Agreement, the Merger and the other transactions contemplated
hereby, by IRGB’s shareholders and shall include such recommendation in the
Proxy Statement (the “IRGB Recommendation”). Without limiting the generality of
the foregoing, IRGB’s obligations pursuant to the first sentence of this
Section 6.3(a) shall not be affected by the commencement, public proposal,
public disclosure or communication to IRGB of any Acquisition Proposal (as
defined in Section 6.11(e)). Notwithstanding the foregoing, if this Agreement is
terminated pursuant to Section 8.1, IRGB’s obligations pursuant to the first
sentence of this Section 6.3(a) shall terminate.
     6.4 Commercially Reasonable Efforts; Cooperation. Each of IRGB and FNB
agrees to exercise good faith and use its commercially reasonable best efforts
to satisfy the various covenants and conditions to Closing in this Agreement,
and to consummate the transactions contemplated hereby as promptly as possible.
     6.5 NYSE Approval. FNB shall cause the shares of FNB Common Stock to be
issued in the Merger to be approved for listing on the NYSE, subject to official
notice of issuance, prior to the Effective Time.

-51-



--------------------------------------------------------------------------------



 



     6.6 Benefit Plans.
          (a) As soon as administratively practicable after the Effective Time,
FNB shall take all reasonable action so that employees of IRGB and its
Subsidiaries shall be entitled to participate in each employee benefit plan,
program or arrangement of FNB of general applicability with the exception of
FNB’s defined benefit pension plan (the “FNB Plans”) to the same extent as
similarly-situated employees of FNB and its Subsidiaries, it being understood
that inclusion of the employees of IRGB and its Subsidiaries in the FNB Plans
may occur at different times with respect to different plans, provided that
coverage shall be continued under corresponding Benefit Plans of IRGB and its
Subsidiaries until such employees are permitted to participate in the FNB Plans
and provided further, however, that nothing contained herein shall require FNB
or any of its Subsidiaries to make any grants to any former employee of IRGB
under any discretionary equity compensation plan of FNB. FNB shall cause each
FNB Plans in which employees of IRGB and its Subsidiaries are eligible to
participate to recognize, for purposes of determining eligibility to participate
in, the vesting of benefits under the FNB Plans, the service of such employees
with IRGB and its Subsidiaries to the same extent as such service was credited
for such purpose by IRGB, provided, however, that such service shall not be
recognized to the extent that such recognition would result in a duplication of
benefits. Except for the commitment to continue those Benefit Plans of IRGB and
its Subsidiaries that correspond to FNB Plans until employees of IRGB and its
Subsidiaries are included in such FNB Plans, nothing herein shall limit the
ability of FNB to amend or terminate any of IRGB’s Benefit Plans in accordance
with and to the extent permitted by their terms at any time permitted by such
terms.
          (b) At and following the Effective Time, and except as otherwise
provided in Section 6.6(d) FNB shall honor, and the Surviving Company shall
continue to be obligated to perform, in accordance with their terms, all benefit
obligations to, and contractual rights of, current and former employees of IRGB
and its Subsidiaries and current and former directors of IRGB and its
Subsidiaries existing as of the Effective Date, as well as all employment,
executive severance or “change-in-control” or similar agreements, plans or
policies of IRGB that are set forth on Schedule 6.6(b) of the IRGB Disclosure
Schedule, subject to the receipt of any necessary approval from any Governmental
Entity. The severance or termination payments that are payable pursuant to such
agreements, plans or policies of IRGB are set forth on Schedule 6.6(b) of the
IRGB Disclosure Schedule. Following the consummation of the Merger and for one
year thereafter, FNB shall, to the extent not duplicative of other severance
benefits, pay employees of IRGB or its Subsidiaries who are terminated for other
than cause, severance as set forth on Schedule 6.6(b) of the FNB Disclosure
Schedule. Following the expiration of the foregoing severance policy, any years
of service recognized for purposes of this Section 6.6(b) will be taken into
account under the terms of any applicable severance policy of FNB or its
Subsidiaries.

-52-



--------------------------------------------------------------------------------



 



          (c) At such time as employees of IRGB and its Subsidiaries become
eligible to participate in a medical, dental or health plan of FNB or its
Subsidiaries, FNB shall cause each such plan to (i) waive any preexisting
condition limitations to the extent such conditions are covered under the
applicable medical, health or dental plans of FNB and (ii) waive any waiting
period limitation or evidence of insurability requirement that would otherwise
be applicable to such employee or dependent on or after the Effective Time to
the extent such employee or dependent had satisfied any similar limitation or
requirement under an analogous Benefit Plan prior to the Effective Time.
          (d) Immediately prior to the Effective Time, IRGB shall, at the
written request of FNB, freeze or terminate such of the IRGB Benefit Plans as is
requested by FNB.
     6.7 Indemnification; Directors’ and Officers’ Insurance.
          (a) In the event of any threatened or actual claim, action, suit,
proceeding or investigation, whether civil, criminal or administrative,
including any such claim, action, suit, proceeding or investigation (each a
“Claim”) in which any individual who is now, or has been at any time prior to
the date of this Agreement, or who becomes prior to the Effective Time, a
director or officer of IRGB or any of its Subsidiaries or who is or was serving
at the request of IRGB or any of its Subsidiaries as a director, officer,
employee, member or otherwise of another Person (the “Indemnified Parties”), is,
or is threatened to be, made a party based in whole or in part on, or arising in
whole or in part out of, or pertaining to (i) the fact that he is or was a
director or officer of IRGB or any of its Subsidiaries or was serving at the
request of IRGB or any of its Subsidiaries as a director or officer of another
Person or (ii) this Agreement or any of the transactions contemplated by this
Agreement, whether asserted or arising before or after the Effective Time, the
parties shall cooperate and use their best efforts to defend against and respond
thereto. From and after the Effective Time, FNB shall, and shall cause the
Surviving Company to, indemnify, defend and hold harmless, as and to the fullest
extent currently provided under applicable law, the IRGB Articles, the IRGB
Bylaws and any agreement set forth in Section 6.7 of the IRGB Disclosure
Schedule, each such Indemnified Party against any losses, claims, damages,
liabilities, costs, expenses (including reimbursement for reasonable fees and
expenses, including fees and expenses of legal counsel (including local
counsel), incurred in advance of the final disposition of any claim, suit,
proceeding or investigation upon receipt of any undertaking required by
applicable law), judgments, fines and amounts paid in settlement in connection
with any such threatened or actual claim, action, suit, proceeding or
investigation.
          (b) FNB and the Surviving Company agree that all rights to
indemnification of liabilities (including advancement of expenses), and all
limitations with respect thereto, existing in favor of any Indemnified Person,
as provided in the IRGB Articles or the IRGB Bylaws, shall survive the Merger
and shall continue in full force and effect, without any amendment thereto;
provided, however, that in the event any Claim is asserted or made, any
determination required to be made with respect to whether an Indemnified
Person’s conduct

-53-



--------------------------------------------------------------------------------



 



complies with the standards set forth under the PBCL, the IRGB Articles or the
IRGB Bylaws, as the case may be, shall be made by independent legal counsel
(whose fees and expenses shall be paid by FNB and the Surviving Company)
selected by such Indemnified Person and reasonably acceptable to FNB; and
provided further that nothing in this Section 6.7 shall impair any rights or
obligations of any current or former director or officer of IRGB or its
Subsidiaries, including pursuant to the respective organizational documents of
IRGB, or their respective Subsidiaries, under the PBCL or otherwise.
          (c) Prior to the Effective Time, FNB shall obtain at the expense of
IRGB, and FNB shall maintain for a period of six years following the Effective
Time, directors’ and officers’ liability insurance and fiduciary liability
insurance policies in respect of acts or omissions occurring at or prior to the
Effective Time, including the transactions contemplated hereby, covering the
Indemnified Persons who as of the Effective Time are covered by IRGB’s
directors’ and officers’ liability insurance or fiduciary liability insurance
policies, provided that FNB may substitute therefor policies of at least the
same coverage and amounts containing terms and conditions that are not less
advantageous than such policies of IRGB or single premium tail coverage with
policy limits equal to IRGB’s existing coverage limits, provided that in no
event shall FNB be required to expend for any one year an amount in excess of
150% of the annual premium currently paid by IRGB for such insurance (the
“Insurance Amount”), and further provided that if FNB is unable to maintain or
obtain the insurance called for by this Section 6.7(c) as a result of the
preceding provision, FNB shall use its commercially reasonable best efforts to
obtain the most advantageous coverage as is available for the maximum Insurance
Amount. The provisions of the immediately preceding sentence shall be deemed to
have been satisfied if prepaid policies have been obtained prior to the
Effective Time from an insurer or insurers selected by FNB that have an insurer
financial strength rating by A.M. Best Co. of at least “A,” which policies
provide the Indemnified Persons with coverage, from the Effective Time to the
sixth anniversary of the Effective Time, including in respect of the
transactions contemplated hereby, on terms that are no less advantageous to
Indemnified Persons than IRGB’s D&O Insurance existing immediately prior to the
date hereof. If such prepaid policies have been obtained prior to the Effective
Time, then the FNB shall maintain such policies in full force and effect and
continue the obligations thereunder.
          (d) The provisions of this Section 6.7 shall survive the Effective
Time and are intended to be for the benefit of, and shall be enforceable by,
each Indemnified Party and his or her heirs and representatives.
     6.8 Additional Agreements. In case at any time after the Effective Time any
further action is necessary or desirable to carry out the purposes of this
Agreement (including any merger between a Subsidiary of FNB, on the one hand,
and a Subsidiary of IRGB, on the other) or to vest the Surviving Company with
full title to all properties, assets, rights, approvals, immunities and
franchises of either party to the Merger, the proper officers and

-54-



--------------------------------------------------------------------------------



 



directors of each party and their respective Subsidiaries shall take all such
necessary action as may be reasonably requested by, and at the sole expense of,
FNB.
     6.9 Advice of Changes. Each of FNB and IRGB shall promptly advise the other
of any change or event (i) having or reasonably likely to have a Material
Adverse Effect on it or (ii) that it believes would or would be reasonably
likely to cause or constitute a material breach of any of its representations,
warranties or covenants contained in this Agreement; provided, however, that no
such notification shall affect the representations, warranties, covenants or
agreements of the parties (or remedies with respect thereto) or the conditions
to the obligations of the parties under this Agreement; provided, further, that
a failure to comply with this Section 6.9 shall not constitute the failure of
any condition set forth in Article VII to be satisfied unless the underlying
Material Adverse Effect or material breach would independently result in the
failure of a condition set forth in Article VII to be satisfied.
     6.10 Dividends. After the date of this Agreement, IRGB shall coordinate
with FNB the declaration of any dividends in respect of IRGB Common Stock and
the record dates and payment dates relating thereto such that holders of IRGB
Common Stock shall not receive two dividends, or fail to receive one dividend,
for any quarter with respect to their shares of IRGB Common Stock and any shares
of FNB Common Stock any such holder receives in exchange therefor in the Merger.
     6.11 Certain Actions.
          (a) From the date of this Agreement through the Effective Time, except
as otherwise permitted by this Section 6.11, IRGB will not, and will not
authorize or permit any of its directors, officers, agents, employees,
investment bankers, attorneys, accountants, advisors, agents, affiliates or
representatives (collectively, “IRGB Representatives”) to, directly or
indirectly, (i) initiate, solicit, encourage or take any action to facilitate,
including by way of furnishing information, any Acquisition Proposal (as defined
in Section 6.11(e)(i)) or any inquiries with respect to or the making of any
Acquisition Proposal, (ii) enter into or participate in any discussions or
negotiations with, furnish any information relating to IRGB or any of its
Subsidiaries or afford access to the business, properties, assets, books or
records of IRGB or any of its Subsidiaries to, otherwise cooperate in any way
with, or knowingly assist, participate in, facilitate or encourage any effort by
any third party that is seeking to make, or has made, an Acquisition Proposal or
(iii) except in accordance with Section 8.1(g), approve, endorse or recommend or
enter into any letter of intent or similar document or any contract, agreement
or commitment contemplating or otherwise relating to an Acquisition Proposal.
          (b) Notwithstanding anything herein to the contrary, IRGB and its
Board of Directors shall be permitted (i) to comply with Rule 14d-9 and
Rule 14e-2 promulgated under the Exchange Act with regard to an Acquisition
Proposal provided that the Board of Directors of IRGB shall not withdraw or
modify in a manner adverse to FNB the IRGB

-55-



--------------------------------------------------------------------------------



 



Recommendation except as set forth in subsection (iii) below; (ii) to engage in
any discussions or negotiations with, and provide any information to, any third
party in response to a Superior Proposal (as defined in Section 6.11(e)(ii)) by
any such third party, if and only to the extent that (x) IRGB’s Board of
Directors concludes in good faith, after consultation with outside counsel, that
failure to do so could reasonably be expected to breach its fiduciary duties
under applicable law, (y) prior to providing any information or data to any
third party in connection with a Superior Proposal by any such third party,
IRGB’s Board of Directors receives from such third party an executed
confidentiality agreement, which confidentiality terms shall be no less
favorable to IRGB than those contained in the Confidentiality Agreement between
IRGB and FNB, a copy of which executed confidentiality agreement shall have been
provided to FNB for informational purposes and (z) at least 72 hours prior to
providing any information or data to any third party or entering into
discussions or negotiations with any third party, IRGB promptly notifies FNB in
writing of the name of such third party and the material terms and conditions of
any such Superior Proposal and (iii) to withdraw, modify, qualify in a manner
adverse to FNB, condition or refuse to make the IRGB Recommendation (the “Change
in IRGB Recommendation”) if IRGB’s Board of Directors concludes in good faith,
after consultation with outside counsel and financial advisors, that failure to
do so could reasonably be expected to breach its fiduciary duties under
applicable law.
          (c) IRGB will promptly, and in any event within 24 hours, notify FNB
in writing of the receipt of any Acquisition Proposal or any information related
thereto, which notification shall describe the Acquisition Proposal and identify
the third party making the same.
          (d) IRGB agrees that it will, and will cause the IRGB Representatives
to, immediately cease and cause to be terminated any activities, discussions or
negotiations existing as of the date of this Agreement with any parties
conducted heretofore with respect to any Acquisition Proposal.
          (e) For purposes of this Agreement:
               (i) The term “Acquisition Proposal” means any inquiry, proposal
or offer, filing of any regulatory application or notice, whether in draft or
final form, or disclosure of an intention to do any of the foregoing from any
person relating to any (w) direct or indirect acquisition or purchase of a
business that constitutes a substantial (i.e., 20% or more) portion of the net
revenues, net income or net assets of IRGB and its Subsidiaries, taken as a
whole, (x) direct or indirect acquisition or purchase of IRGB Common Stock after
the date of this Agreement by a Person who on the date of this Agreement does
not own 10% or more of IRGB Common Stock and such Person by reason of such
purchase or acquisition first becomes the owner of 10% or more of IRGB Common
Stock after the date of this Agreement or the direct or indirect acquisition or
purchase of 5% or more of IRGB Common Stock after the date of this Agreement by
a Person who on the date of this Agreement owns

-56-



--------------------------------------------------------------------------------



 



10% or more of IRGB Common Stock, (y) tender offer or exchange offer that if
consummated would result in any Person beneficially owning 10% or more of any
class of equity securities of IRGB or (z) merger, consolidation, business
combination, recapitalization, liquidation, dissolution or similar transaction
involving IRGB other than the transactions contemplated by this Agreement.
               (ii) The term “Superior Proposal” means any bona fide,
unsolicited written Acquisition Proposal made by a Third Party to acquire more
than 50% of the combined voting power of the shares of IRGB Common Stock then
outstanding or all or substantially all of IRGB’s consolidated assets for
consideration consisting of cash and/or securities that is on terms that the
Board of Directors of IRGB in good faith concludes, after consultation with its
financial advisors and outside counsel, taking into account, among other things,
all legal, financial, regulatory and other aspects of the proposal and the
person making the proposal, including any break-up fees, expense reimbursement
provisions and conditions to consummation, (A) is on terms that the Board of
Directors of IRGB in its good faith judgment believes to be more favorable to
IRGB than the Merger; (B) for which financing, to the extent required, is then
fully committed or reasonably determined to be available by the Board of
Directors of IRGB and (C) is reasonably capable of being completed.
          (f) If a Payment Event (as defined in Section 6.11(g)) occurs, IRGB
shall pay to FNB by wire transfer of immediately available funds, within two
business days following such Payment Event, a fee of $3,750,000 (the “Break-up
Fee”), provided, however, that if a Payment Event occurs, IRGB shall have no
obligation to pay FNB’s expenses under Section 9.3(b).
          (g) The term “Payment Event” means any of the following:
               (i) the termination of this Agreement by FNB pursuant to
Section 8.1(f)(i);
               (ii) the termination of this Agreement by IRGB pursuant to
Section 8.1(g);
               (iii) the termination of this Agreement pursuant to any other
Section following the commencement of a tender offer or exchange offer for 25%
or more of the outstanding shares of IRGB Common Stock and IRGB shall not have
sent to its shareholders, within 10 business days after the commencement of such
tender offer or exchange offer, a statement that the Board of Directors of IRGB
recommends rejection of such tender offer or exchange offer; or
               (iv) the occurrence of any of the following events within
18 months of the termination of this Agreement pursuant to Section 8.1(f)(i),
provided that an Acquisition Proposal shall have been made by a Third Party
after the date hereof and prior to such

-57-



--------------------------------------------------------------------------------



 



termination that shall not have been withdrawn in good faith prior to such
termination: (A) IRGB enters into an agreement to merge with or into, or be
acquired, directly or indirectly, by merger or otherwise by, such Third Party;
(B) such Third Party, directly or indirectly, acquires substantially all of the
total assets of IRGB and its Subsidiaries, taken as a whole; or (C) such Third
Party, directly or indirectly, acquires more than 50% of the outstanding shares
of IRGB Common Stock. As used herein, “Third Party” means any person as defined
in Section 13(d) of the Exchange Act other than FNB or its affiliates.
          (h) IRGB acknowledges that the agreements contained in Section 6.11(e)
are an integral part of the transactions contemplated in this Agreement and that
without these agreements FNB would not enter into this Agreement. Accordingly,
in the event IRGB fails to pay to FNB the Break-up Fee, promptly when due, IRGB
shall, in addition thereto, pay to FNB all costs and expenses, including
attorneys’ fees and disbursements, incurred in collecting such Break-up Fee
together with interest on the amount of the Break-up Fee or any unpaid portion
thereof, from the date such payment was due until the date such payment is
received by FNB, accrued at the fluctuating prime rate as quoted in The Wall
Street Journal as in effect from time to time during the period.
     6.12 Transition. Commencing following the date hereof, FNB and IRGB shall,
and shall cause their respective Subsidiaries to, use their reasonable best
efforts to facilitate the integration, from and after the Closing, of IRGB and
its Subsidiaries with the businesses of FNB and its Subsidiaries, without taking
action that would, in effect, give FNB control over the management or policies
of IRGB or any of its Subsidiaries. Without limiting the generality of the
foregoing, from the date hereof through the Closing Date and consistent with the
performance of their day-to-day operations, the continuous operation of IRGB and
its Subsidiaries in the ordinary course of business and applicable law, IRGB
shall cause the employees and officers of IRGB and its Subsidiaries, including
the Bank, to cooperate with FNB in performing tasks reasonably required in
connection with such integration.
     6.13 Certain Post-Closing Matters.
          (a) FNB agrees to take all action necessary to appoint or elect,
effective as of the Effective Time, as a director of FNB Bank one current member
of the Board of Directors of IRGB Bank (the “IRGB Bank Designee”) as is mutually
agreed by FNB and IRGB. The IRGB Bank Designee shall serve until the election of
his or her successor. FNB agrees to cause the FNB Bank Board to recommend and
FNB shall vote all of the shares of voting stock held by FNB for the annual
reelection of the IRGB Bank Designee through FNB Bank’s annual meeting of
shareholders in 2010.
          (b) Effective as of the Closing Date, FNB shall take all action
necessary to appoint as members of the FNB Bank Pittsburgh Advisory Board for at
least one full two-year term, three current members of the Board of Directors of
IRGB Bank as are mutually agreed by FNB and IRGB.

-58-



--------------------------------------------------------------------------------



 



          (c) FNB shall use reasonable best efforts to reference or identify
IRGB Bank in all correspondence, communications and information delivered to
IRGB Bank customers from the date of this Agreement through the Closing Date of
the Bank Merger.
          (d) The commitments set forth in this Section 6.13 shall survive the
Effective Time as reflected in a formal resolution of the FNB Board and the FNB
Bank Board to be reflected in the minutes of FNB as the Surviving Company of the
Merger and FNB Bank as the Surviving Bank in the Bank Merger.
     6.14 Tax Representation Letters. Officers of FNB and IRGB shall execute and
deliver to Duane Morris LLP, tax counsel to FNB, and Jones Day, tax counsel to
IRGB, “Tax Representation Letters” substantially in the form agreed to by the
parties and such law firms at such time or times as may be reasonably requested
by such law firms, including at the time the Proxy Statement and Registration
Statement are declared effective by the SEC and at the Effective Time, in
connection with such tax counsel’s delivery of opinions pursuant to
Section 7.2(c) and Section 7.3(c) hereof.
ARTICLE 7
CONDITIONS PRECEDENT
     7.1 Conditions to Each Party’s Obligation to Effect the Merger. The
respective obligations of the parties to effect the Merger shall be subject to
the satisfaction or waiver, where permitted by applicable law, at or prior to
the Effective Time of the following conditions:
          (a) Shareholder Approval. This Agreement and the Merger contemplated
hereby shall have been approved and adopted by the requisite affirmative vote of
the holders of IRGB Common Stock entitled to vote thereon.
          (b) NYSE Listing. The shares of FNB Common Stock to be issued to the
holders of IRGB Common Stock upon consummation of the Merger shall have been
authorized for listing on the NYSE, subject to official notice of issuance,
provided FNB shall have used its reasonable best efforts to cause such
authorization of listing on the NYSE.
          (c) Regulatory Approvals. All regulatory approvals set forth in
Sections 3.4 and 4.4 required to consummate the transactions contemplated by
this Agreement, including the Merger, shall have been obtained and shall remain
in full force and effect and all statutory waiting periods in respect thereof
shall have expired (all such approvals and the expiration of all such waiting
periods being referred as the “Requisite Regulatory Approvals”).
          (d) Registration Statement. The Registration Statement shall have
become effective under the Securities Act and no stop order suspending the
effectiveness of the

-59-



--------------------------------------------------------------------------------



 



Registration Statement shall have been issued and no proceedings for that
purpose shall have been initiated or threatened by the SEC.
          (e) No Injunctions or Restraints; Illegality. No order, injunction or
decree issued by any court or agency of competent jurisdiction or other legal
restraint or prohibition (an “Injunction”) preventing the consummation of the
Merger or any of the other transactions contemplated by this Agreement shall be
in effect, provided FNB shall have used its reasonable best efforts to have
removed, lifted or resolved such legal restraint or prohibition. No statute,
rule, regulation, order, Injunction or decree shall have been enacted, entered,
promulgated or enforced by any Governmental Entity that prohibits or makes
illegal consummation of the Merger.
     7.2 Conditions to Obligation of FNB to Effect the Merger. The obligation of
FNB to effect the Merger is also subject to the satisfaction or waiver by FNB,
where permitted by applicable law, at or prior to the Effective Time, of the
following conditions:
          (a) Representations and Warranties. The representations and warranties
of IRGB contained in this Agreement that are qualified by materiality or
contained in Section 3.2 shall be true and correct as of the date of this
Agreement and as of the Closing Date as though made on and as of the Closing
Date and the representations and warranties of IRGB contained in this Agreement
that are not so qualified shall be true and correct in all material respects as
of the date of this Agreement and as of the Closing Date as though made on and
as of the Closing Date (except in each case to the extent any such
representation or warranty expressly speaks as of an earlier specified date, in
which case, as of such date), except in each case where the failure of the
representations and warranties (other than the representations and warranties
set forth in Section 3.2) to be so true and correct (without giving effect to
any qualification as to “material,” “materiality,” “material adverse effect” or
similar qualifications) are not, individually or in the aggregate, reasonably
likely to result in a Material Adverse Effect on IRGB; and FNB shall have
received a certificate signed on behalf of IRGB by the Chief Executive Officer
or the Chief Financial Officer of IRGB to the foregoing effect.
          (b) Performance of Obligations of IRGB. IRGB shall have performed in
all material respects all obligations required to be performed by it under this
Agreement at or prior to the Closing Date; and FNB shall have received a
certificate signed on behalf of IRGB by the Chief Executive Officer or the Chief
Financial Officer of IRGB to such effect.
          (c) Federal Tax Opinion. FNB shall have received the opinion of its
counsel, Duane Morris LLP, in form and substance reasonably satisfactory to FNB,
dated the Closing Date, to the effect that, on the basis of facts,
representations and assumptions set forth in such opinion, the Merger will be
treated as a reorganization within the meaning of Section 368(a) of the Code. In
rendering such opinion, counsel may require and rely upon representations
contained in certificates of officers of IRGB and FNB, reasonably satisfactory
in form and substance to it.

-60-



--------------------------------------------------------------------------------



 



          (d) Environmental Reports. At the request of FNB, IRGB shall have
furnished FNB with a Phase I environmental study with respect to all real
property owned by IRGB or any of its Subsidiaries (which Phase I environmental
study shall be at the sole cost and expense of FNB), the findings of which shall
be commercially acceptable to FNB who shall not unreasonably withhold such
acceptance.
          (e) No Materially Burdensome Regulatory Condition. None of the
Requisite Regulatory Approvals shall have resulted in the imposition of a
Materially Burdensome Regulatory Condition.
     7.3 Conditions to Obligation of IRGB to Effect the Merger. The obligation
of IRGB to effect the Merger is also subject to the satisfaction or waiver by
IRGB, where permitted by applicable law, at or prior to the Effective Time of
the following conditions:
          (a) Representations and Warranties. The representations and warranties
of FNB contained in this Agreement that are qualified by materiality shall be
true and correct as of the date of this Agreement and as of the Closing Date as
though made on and as of the Closing Date and the representations and warranties
of FNB contained in this Agreement that are not so qualified shall be true and
correct in all material respects as of the date of this Agreement and as of the
Closing Date as though made on and as of the Closing Date (except in each case
to the extent any such representation or warranty expressly speaks as of an
earlier specified date, in which case, as of such date), except in each case
where the failure of the representations and warranties to be so true and
correct (without giving effect to any qualification as to “material,”
“materiality,” “material adverse effect” or similar qualifications) are not,
individually or in the aggregate, reasonably likely to result in a Material
Adverse Effect on FNB; and IRGB shall have received a certificate signed on
behalf of FNB by the Chief Executive Officer or the Chief Financial Officer of
FNB to the foregoing effect.
          (b) Performance of Obligations of FNB. FNB shall have performed in all
material respects all obligations required to be performed by it under this
Agreement at or prior to the Closing Date, and IRGB shall have received a
certificate signed on behalf of FNB by the Chief Executive Officer or the Chief
Financial Officer of FNB to such effect.
          (c) Federal Tax Opinion. IRGB shall have received the opinion of its
counsel, Jones Day, in form and substance reasonably satisfactory to IRGB, dated
the Closing Date, to the effect that, on the basis of facts, representations and
assumptions set forth in such opinion, the Merger will be treated as a
reorganization within the meaning of Section 368(a) of the Code. In rendering
such opinion, counsel may require and rely upon representations contained in
certificates of officers of IRGB and FNB, reasonably satisfactory in form and
substance to it.

-61-



--------------------------------------------------------------------------------



 



ARTICLE 8
TERMINATION AND AMENDMENT
     8.1 Termination. This Agreement may be terminated at any time prior to the
Effective Date, and the Merger may be abandoned:
          (a) Mutual Consent. By the mutual consent in writing of FNB and IRGB
if the Board of Directors of each so determines by vote of a majority of the
members of its entire Board.
          (b) Breach.
               (i) By FNB, if (A) any of the representations and warranties of
IRGB contained in this Agreement shall fail to be true and correct such that the
condition set forth in Section 7.2(a) would not be satisfied or (B) IRGB shall
have breached or failed to comply with any of its obligations under this
Agreement such that the conditions set forth in Sections 7.1 or 7.2(b) would not
be satisfied, in either case other than as a result of a material breach by FNB
of any of its obligations under this Agreement and such failure or breach with
respect to any such representation, warranty or obligation cannot be cured, or,
if curable, shall continue unremedied for a period of 30 days after IRGB has
received written notice from FNB of the occurrence of such failure or breach,
but in no event shall such 30-day period extend beyond November 30, 2008.
               (ii) By IRGB, if (A) any of the representations and warranties of
FNB contained in this Agreement shall fail to be true and correct such that the
condition set forth in Section 7.3(a) would not be satisfied or (B) FNB shall
have breached or failed to comply with any of its obligations under this
Agreement such that the conditions set forth in Sections 7.1 or 7.3(b) would not
be satisfied, in either case other than as a result of a material breach by IRGB
of any of its obligations under this Agreement and such failure or breach with
respect to any such representation, warranty or obligation cannot be cured, or,
if curable, shall continue unremedied for a period of 30 days after FNB has
received written notice from IRGB of the occurrence of such failure or breach,
but in no event shall such 30-day period extend beyond November 30, 2008.
          (c) Delay. By FNB or IRGB, if its Board of Directors so determines by
vote of a majority of the members of its entire Board, in the event that the
Merger is not consummated on or before 5:00 p.m., Eastern Daylight Time on
November 30, 2008, except to the extent that the failure of the Merger then to
be consummated by such date shall be due to the failure of the party seeking to
terminate pursuant to this Section 8.1(c) to perform or observe the covenants
and agreements of such party set forth in this Agreement.
          (d) No Regulatory Approval. By FNB or IRGB, if its Board of Directors
so determines by a vote of a majority of the members of its entire Board, in the
event the

-62-



--------------------------------------------------------------------------------



 



approval of any Governmental Entity required for consummation of the Merger
contemplated by this Agreement shall have been denied by final nonappealable
action of such Governmental Entity or an application therefor shall have been
permanently withdrawn at the request of a Governmental Entity, provided,
however, that no party shall have the right to terminate this Agreement pursuant
to this Section 8.1(d) if such denial shall be due to the failure of the party
seeking to terminate this Agreement to perform or observe the covenants of such
party set forth herein.
          (e) No IRGB Shareholder Approval. By FNB, or by IRGB provided that
IRGB shall not be in material breach of any of its obligations under
Section 6.3, if any approval of the shareholders of IRGB contemplated by this
Agreement shall not have been obtained by reason of the failure to obtain the
required vote at the IRGB Shareholder Meeting or at any adjournment or
postponement thereof.
          (f) Failure to Recommend. At any time prior to the IRGB Shareholder
Meeting, by FNB if (i) IRGB shall have breached Section 6.3 in any respect
materially adverse to FNB, (ii) the IRGB Board of Directors shall have failed to
make the IRGB Recommendation or shall have effected a Change in IRGB
Recommendation, (iii) the IRGB Board shall have recommended approval of an
Acquisition Proposal or (iv) IRGB shall have materially breached its obligations
under Section 6.3 by failing to call, give notice of, convene and hold the IRGB
Shareholder Meeting.
          (g) Superior Proposal. At any time prior to the date of mailing of the
Proxy Statement, by IRGB in order to enter concurrently into an Acquisition
Proposal that has been received by IRGB and the IRGB Board of Directors in
compliance with Sections 6.11(a) and (b) and that IRGB’s Board of Directors
concludes in good faith, in consultation with its financial and legal advisors,
that such Acquisition Proposal is a Superior Proposal; provided, however, that
this Agreement may be terminated by IRGB pursuant to this Section 8.1(g) only
after the fifth business day following IRGB’s provision of written notice to FNB
advising FNB, that the IRGB Board of Directors is prepared to accept a Superior
Proposal (it being agreed that the delivery of such notice shall not entitle FNB
to terminate this Agreement pursuant to Section 8.1(g)) and only if (i) during
such five-business day period, IRGB has caused its financial and legal advisors
to negotiate with FNB in good faith to make such adjustments in the terms and
conditions of this Agreement such that such Acquisition Proposal would no longer
constitute a Superior Proposal, (ii) IRGB’s Board of Directors has considered
such adjustments in the terms and conditions of this Agreement resulting from
such negotiations and has concluded in good faith, based upon consultation with
its financial and legal advisers, that such Acquisition Proposal remains a
Superior Proposal even after giving effect to the adjustments proposed by FNB
and further provided that such termination shall not be effective until IRGB has
paid the Break-up Fee to FNB.
          (h) By IRGB at any time during the two-day period following the
Determination Date, if both of the following conditions (i) and (ii) are
satisfied:

-63-



--------------------------------------------------------------------------------



 



               (i) the Average Closing Price (as defined below) shall be less
than the product of 0.800 and the Starting Price; and
               (ii) (A) the number obtained by dividing the Average Closing
Price by the Starting Price (such number being referred to herein as the “Buyer
Ratio”) shall be less than (B) the number obtained by dividing the Index Price
on the Determination Date by the Index Price on the Starting Date (as defined
below) and subtracting 0.200 from such quotient (such number being referred to
herein as the “Index Ratio”);
subject to the following. If IRGB elects to exercise its termination right
pursuant to the immediately preceding sentence, it shall give prompt written
notice to FNB; provided that such notice of election to terminate may be
withdrawn at any time within the aforementioned two-day period. During the
period commencing with its receipt of such notice and ending at the Effective
Time, FNB shall have the option of increasing the Exchange Ratio and/or the Cash
Consideration in a manner such, and to the extent required, so that the
condition set forth in either clause (i) or (ii) above shall be deemed not to
exist.
     For purposes hereof, the condition set forth in clause (i) above shall be
deemed not to exist if:

  •   the Exchange Ratio and/or the Cash Consideration is increased so that the
Per Share Consideration (calculated by using the Average Closing Price, as
provided in the definition of “Per Share Consideration”) after such increase is
not less than 89% of the Per Share Consideration calculated by using the
Starting Price in lieu of the Average Closing Price.

     For purposes hereof, the condition set forth in clause (ii) above shall be
deemed not to exist if:

  •   the Exchange Ratio and/or the Cash Consideration is increased so that the
Adjusted Buyer Ratio is not less than the Index Ratio.

if FNB makes this election, within such period, it shall give prompt written
notice to IRGB of such election and the revised Exchange Ratio and/or Cash
Consideration, whereupon no termination shall have occurred pursuant to this
Section 8.1(h) and this Agreement shall remain in effect in accordance with its
terms (except as the Exchange Ratio and/or Cash Consideration, and derivatively
the Stock Consideration and/or Total Cash Amount, shall have been so modified),
and any references in this Agreement to “Exchange Ratio,” “Cash Consideration,”
“Stock Consideration” and “Total Cash Amount” shall thereafter be deemed to
refer to the Exchange Ratio, Cash Consideration, Stock Consideration and Total
Cash Amount after giving effect to any adjustment made pursuant to this Section
8.1(h). For purposes of this Section 8.1(h), the following terms shall have the
meanings indicated:

-64-



--------------------------------------------------------------------------------



 



     “Adjusted Buyer Ratio” means the number obtained by dividing (x) the sum of
(A) the Average Closing Price plus (B) the quotient obtained by dividing the
aggregate increase in transaction value resulting from an increase in the
Exchange Ratio and/or the Cash Consideration by the total number of shares of
Seller Common Stock outstanding multiplied by the initial Exchange Ratio and the
percentage offered as stock (55%), on the Determination Date, by (y) the
Starting Price. For purposes of calculating the increase in transaction value,
the price per share of Buyer Common Stock shall be deemed to be the Average
Closing Price.
     “Average Closing Price” means the average of the last reported sale prices
per share of Buyer Common Stock as reported on the NYSE (as reported in The Wall
Street Journal or, if not reported therein, in another mutually agreed upon
authoritative source) for the twenty consecutive trading days immediately
preceding the Determination Date, rounded to the nearest cent.
     “Determination Date” shall mean the fifth calendar day immediately prior to
the Effective Time, or if such calendar day is not a trading day on the NYSE,
then the trading day immediately preceding such calendar day.
     “Index Price” on a given date means the closing price of the NASDAQ Bank
Index.
     “Per Share Consideration” means the sum of (i) 55% of the product of Stock
Consideration times the Average Closing Price plus (ii) 45% of the Cash
Consideration.
     “Starting Date” means the trading day on the NYSE preceding the day on
which the parties publicly announce the signing of this Agreement.
     “Starting Price” means $14.92.
     If FNB declares or effects a stock dividend, reclassification,
recapitalization, split-up, combination, exchange of shares or similar
transaction between the Starting Date and the Determination Date, the prices for
the common stock of FNB shall be appropriately adjusted for the purposes of
applying this Section 8.1(h).
     8.2 Effect of Termination. In the event of termination of this Agreement by
either FNB or IRGB as provided in Section 8.1, this Agreement shall forthwith
become void and have no effect except (i) Sections 6.1(g), 6.2(b), 6.11(f)-(h),
8.2, 8.3, 9.3 and 9.8 shall survive any termination of this Agreement and
(ii) notwithstanding anything to the contrary contained in this Agreement, no
party shall be relieved or released from any liability or damages arising out of
its willful breach of any of the provisions of this Agreement.
     8.3 Amendment. Subject to compliance with applicable law and
Section 1.1(b), this Agreement may be amended by the parties, by action taken or
authorized by their respective Boards of Directors at any time before or after
approval of the matters presented in connection with Merger by the shareholders
of IRGB or the shareholders of FNB; provided,

-65-



--------------------------------------------------------------------------------



 



however, that after any approval of the transactions contemplated by this
Agreement by the shareholders of IRGB and FNB, there may not be, without further
approval of their shareholders, any amendment of this Agreement that requires
such further approval under applicable law. This Agreement may not be amended
except by an instrument in writing signed on behalf of each of the parties.
     8.4 Extension; Waiver. At any time prior to the Effective Time, the
parties, by action taken or authorized by their respective Board of Directors,
may, to the extent legally allowed, (i) extend the time for the performance of
any of the obligations or other acts of the other party, (ii) waive any
inaccuracies in the representations and warranties contained in this Agreement
and (iii) waive compliance with any of the agreements or conditions contained in
this Agreement; provided, however, that after any approval of the transactions
contemplated by this Agreement by the shareholders of IRGB, there may not be,
without further approval of their shareholders, any extension or waiver of this
Agreement or any portion hereof that changes the amount or form of the
consideration to be delivered to the holders of IRGB Common Stock and the
holders of FNB Common Stock under this Agreement, other than as contemplated by
this Agreement. Any agreement on the part of a party to any such extension or
waiver shall be valid only if set forth in a written instrument signed on behalf
of such party, but such extension or waiver or failure to insist on strict
compliance with an obligation, covenant, agreement or condition shall not
operate as a waiver of, or estoppel with respect to, any subsequent or other
failure.
ARTICLE 9
GENERAL PROVISIONS
     9.1 Closing. On the terms and subject to conditions set forth in this
Agreement, the closing of the Merger (the “Closing”) shall take place at
10:00 a.m. on a date and at a place to be specified by the parties, which date
shall be no later than five business days after the satisfaction or waiver
(subject to applicable law) of the latest to occur of the conditions set forth
in Article VII (other than those conditions that by their nature are to be
satisfied or waived at the Closing), unless extended by mutual written agreement
of the parties (the “Closing Date”).
     9.2 Nonsurvival of Representations, Warranties and Agreements. None of the
representations, warranties, covenants and agreements set forth in this
Agreement or in any instrument delivered pursuant to this Agreement shall
survive the Effective Time, except for Articles I , II and IX and Sections 6.6,
6.7, 6.8 and 6.13.
     9.3 Expenses.
          (a) Each party hereto will bear all expenses incurred by it in
connection with this Agreement and the transactions contemplated hereby,
including fees and expenses of its

-66-



--------------------------------------------------------------------------------



 



own financial consultants, accountants and counsel, except that expenses of
printing the Proxy Statement and the registration fee to be paid to the SEC in
connection with the Registration Statement shall be shared equally between IRGB
and FNB, and provided further that nothing contained herein shall limit either
party’s rights to recover any liabilities or damages arising out of the other
party’s willful breach of any provision of this Agreement.
          (b) In the event that this Agreement is terminated by:
               (i) FNB pursuant to Section 8.1(b)(i);
               (ii) IRGB pursuant to Section 8.1(b)(ii); or
               (iii) FNB pursuant to Section 8.1(e),
then the non-terminating party shall pay to the terminating party by wire
transfer of immediately available funds, within two business days following
delivery of a statement of such expenses, all out-of-pocket costs and expenses,
up to a maximum of $500,000, including without limitation, professional fees of
legal counsel, financial advisors and accountants, and their expenses, actually
incurred by the terminating party in connection with the Merger and this
Agreement.
     9.4 Notices. All notices and other communications in connection with this
Agreement shall be in writing and shall be deemed given if delivered personally,
sent via facsimile, with confirmation, mailed by registered or certified mail,
return receipt requested, or delivered by an express courier, with confirmation,
to the parties at the following addresses or at such other address for a party
as shall be specified by like notice:
          (a) if to IRGB, to:
Iron & Glass Bancorp, Inc.
1114 East Carson Street
Pittsburgh, PA 15203
Attention: Michael J. Hagan
Facsimile:
with a copy to:
Jones Day
500 Grant Street, Suite 3100
Pittsburgh, PA 15219
Attention: Rachel Lorey Allen
Facsimile: (412) 394-7959

-67-



--------------------------------------------------------------------------------



 



          (b) if to FNB, to:
F.N.B. Corporation
One F.N.B. Boulevard
Hermitage, PA 16148
Attention: Stephen J. Gurgovits
Facsimile (724) 983-3515
with a copy to:
Duane Morris LLP
30 South 17th Street
Philadelphia, PA 19103
Attention: Frederick W. Dreher, Esq.
Facsimile: (215) 979-1213
     9.5 Interpretation. When a reference is made in this Agreement to Articles,
Sections, Exhibits or Schedules, such reference shall be to an Article or
Section of or Exhibit or Schedule to this Agreement unless otherwise indicated.
The table of contents and headings contained in this Agreement are for reference
purposes only and shall not affect in any way the meaning or interpretation of
this Agreement. Whenever the words “include,” “includes” or “including” are used
in this Agreement, they shall be deemed to be followed by the words “without
limitation.” The IRGB Disclosure Schedule and the FNB Disclosure Schedule, as
well as all other schedules and all exhibits hereto, shall be deemed part of
this Agreement and included in any reference to this Agreement. This Agreement
shall not be interpreted or construed to require any person to take any action,
or fail to take any action, if to do so would violate any applicable law.
Herein, “knowledge” or “Knowledge” means the knowledge as of the date referenced
of executive officers of the applicable party following inquiry of persons
within their organization and its Subsidiaries who would be reasonably expected
to be knowledgeable about the relevant subject matter.
     9.6 Counterparts. This Agreement may be executed in two or more
counterparts, all of which shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each of the parties
and delivered to the other party, it being understood that each party need not
sign the same counterpart.
     9.7 Entire Agreement. This Agreement, including the documents and the
instruments referred to in this Agreement, together with the Confidentiality
Agreement, constitutes the entire agreement and supersedes all prior agreements
and understandings, both written and oral, between the parties with respect to
the subject matter of this Agreement, other than the Confidentiality Agreement.

-68-



--------------------------------------------------------------------------------



 



     9.8 Governing Law; Jurisdiction.
          (a) This Agreement, the Merger and all claims arising hereunder or
relating hereto, shall be governed and construed and enforced in accordance with
the laws of the Commonwealth of Pennsylvania, without giving effect to the
principles of conflicts of law thereof.
          (b) Each of the parties hereto irrevocably and unconditionally
submits, for itself and its property, to the exclusive jurisdiction of any
Pennsylvania state court or the United States District Court for the Western
District of Pennsylvania, in any action or proceeding arising out of or relating
to this Agreement. Each of the parties hereto agrees that, subject to rights
with respect to post-trial motions and rights of appeal or other avenues of
review, a final judgment in any such action or proceeding shall be conclusive
and may be enforced in other jurisdictions by suit on the judgment or in any
other manner provided by law. Each of the parties hereto irrevocably and
unconditionally waives, to the fullest extent it may legally and effectively do
so, any objection that it may now or hereafter have to the laying of venue of
any suit, action or proceeding arising out of or relating to this Agreement in
any Pennsylvania state court or the United States District Court for the Western
District of Pennsylvania. Each of the parties hereto irrevocably and
unconditionally waives, to the fullest extent it may legally and effectively do
so, the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.
          (c) EACH PARTY HERETO ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY
WHICH MAY ARISE UNDER THIS AGREEMENT IS LIKELY TO INVOLVE COMPLICATED AND
DIFFICULT ISSUES, AND THEREFORE EACH SUCH PARTY HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVES ANY RIGHT SUCH PARTY MAY HAVE TO A TRIAL BY JURY IN
RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO
THIS AGREEMENT, OR THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT. EACH PARTY
CERTIFIES AND ACKNOWLEDGES THAT (I) NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER, (II) EACH
PARTY UNDERSTANDS AND HAS CONSIDERED THE IMPLICATIONS OF THIS WAIVER, (III) EACH
PARTY MAKES THIS WAIVER VOLUNTARILY AND (IV) EACH PARTY HAS BEEN INDUCED TO
ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION 9.8.
     9.9 Severability. Except to the extent that application of this Section 9.9
would have a Material Adverse Effect on IRGB or FNB, any term or provision of
this Agreement that is invalid or unenforceable in any jurisdiction shall, as to
that jurisdiction, be ineffective to the extent of such invalidity or
unenforceability without rendering invalid or unenforceable the remaining terms
and provisions of this Agreement or affecting the validity or enforceability

-69-



--------------------------------------------------------------------------------



 



of any of the terms or provisions of this Agreement in any other jurisdiction.
If any provision of this Agreement is so broad as to be unenforceable, the
provision shall be interpreted to be only so broad as is enforceable. In all
such cases, the parties shall use their reasonable best efforts to substitute a
valid, legal and enforceable provision that, insofar as practicable, implements
the original purposes and intents of this Agreement.
     9.10 Assignment; Third Party Beneficiaries. Neither this Agreement nor any
of the rights, interests or obligations under this Agreement shall be assigned
by either of the parties (whether by operation of law or otherwise) without the
prior written consent of the other party. Subject to the preceding sentence,
this Agreement shall be binding upon, inure to the benefit of and be enforceable
by each of the parties and their respective successors and assigns. Except as
otherwise specifically provided in Section 6.7 and 6.13, this Agreement
(including the documents and instruments referred to in this Agreement) is not
intended to and does not confer upon any person other than the parties hereto
any rights or remedies under this Agreement.

-70-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the duly authorized officers of F.N.B. Corporation and
Iron & Glass Bancorp, Inc. have executed this Agreement as of the date first
above written.

            F.N.B. CORPORATION
      By:   /s/ Stephen J. Gurgovits         Stephen J. Gurgovits,       
Chairman and Chief Executive Officer        IRON & GLASS BANCORP, INC.
      By:   /s/ Michael J. Hagan         Michael J. Hagan,        President and
Chief Executive Officer              By:   /s/ Daniel A. Goetz         Daniel A.
Goetz,        Chairman of the Board     

-71-